ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_00_FR.txt.  

 

 

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING AVENA AND OTHER
MEXICAN NATIONALS

(MEXICO v. UNITED STATES OF AMERICA)

JUDGMENT OF 31 MARCH 2004

2004

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AVENA ET AUTRES
RESSORTISSANTS MEXICAINS

(MEXIQUE c. ÉTATS-UNIS D’AMERIQUE)

ARRÊT DU 31 MARS 2004

 
 

 

Official citation:

Avena and Other Mexican Nationals
(Mexico v. United States of America),
Judgment, I.C.J. Reports 2004, p. 12

Mode officiel de citation:

Avena et autres ressortissants mexicains
(Mexique c. Etats-Unis d’ Amérique),
arrêt, C.LJ. Recueil 2004, p. 12

 

Sales number

ISSN 0074-4441 N° de vente:

ISBN 92-1-070989-6

 

880

 

 

 

 
 

 

31 MARCH 2004
JUDGMENT

AVENA AND OTHER MEXICAN NATIONALS
(MEXICO v. UNITED STATES OF AMERICA)

AVENA ET AUTRES RESSORTISSANTS MEXICAINS
(MEXIQUE c. ÉTATS-UNIS D’AMERIQUE)

31 MARS 2004

ARRÊT

 

 
 

 

12

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2004

31 mars 2004

AFFAIRE AVENA ET AUTRES
RESSORTISSANTS MEXICAINS

(MEXIQUE c. ÉTATS-UNIS D’AMERIQUE)

Faits à l'origine de l'affaire — Article 36 de la convention de Vienne sur les
relations consulaires du 24 avril 1963.

+ *

Exception opposée par le Mexique aux exceptions d'incompétence et d'irre-
cevabilité soulevées par les Etats-Unis — Exceptions des Etats-Unis non pré-
sentées à titre d'exceptions préliminaires — Non-pertinence de l'article 79 du
Réglement de la Cour en l'espèce.

Compétence de la Cour. -

Première exception d'incompétence des Etats-Unis — Allégation selon
laquelle les conclusions du Mexique invitent la Cour à se prononcer sur le forc-
tionnement du système de justice pénale aux Etats-Unis — Compétence de la
Cour pour déterminer la nature et la portée des obligations découlant de la
convention de Vienne — Examen du déroulement des procédures pénales devant
les juridictions des Etats-Unis ressortissant au fond.

Deuxième exception d'incompétence des Etats-Unis — Allégation selon
laquelle la première conclusion du mémoire du Mexique échappe à la compé-
tence de fa Cour — Mexique défendant une interprétation de la convention de
Vienne selon laquelle tant le défaut de notification consulaire que l'arrestation,
la détention, le jugement et la condamnation de ses ressortissants en l'absence de
telle notification seraient illicites — Interprétation de ladite convention rentrant
dans la compétence de la Cour.

Troisième exception d'incompétence des Etats-Unis — Allégation selon
laquelle les conclusions du Mexique concernant les remèdes dépassent les limites
de la compétence de la Cour — Compétence de la Cour pour examiner la ques-
tion des remèdes — Question de savoir si la Cour peut ordonner les remèdes
demandés, et dans quelles limites, ressertissant au fond.

2004
34 mars
Réle général
n° 128

 
 

 

 

AVENA ET AUTRES (ARRÊT) 13

Quatrième exception d'incompétence des Etats-Unis — Allégation selon
laquelle la Cour n'a pas compétence pour dire si la notification consulaire est un
droit de l'homme — Question relevant de l'interprétation de la convention de
Vienne.

* o£

Recevabilité des demandes du Mexique.

Première exception d'irrecevabilité des Etats-Unis — Allégation selon laquelle
les conclusions du Mexique concernant les remèdes visent à faire de la Cour une
juridiction d'appel en matière pénale — Question relevant du fond.

Deuxième exception d'irrecevabilité des Etats-Unis — Allégation selon
laquelle les demandes du Mexique dans l'exercice de son droit de protection
diplomatique sont irrecevables au motif que les voies de recours internes n'ont
pas été épuisées — Interdépendance des droits de l'Etat et des droits individuels
en l'espèce — Mexique invitant la Cour à statuer sur la violation des droits dont
il a été victime à la fois directement et à travers la violation des droits indivi-
duels de ses ressortissants — Obligation d'épuiser les voies de recours internes
ne s'appliquant pas à une telle demande.

Troisième exception d'irrecevabilité des Etats-Unis —- Allégation selon
laquelle certains ressortissants mexicains ont également la nationalité améri-
caine — Question relevant du fond

Quatrième exception d'irrecevabilité des Etats-Unis — Allégation selon
laquelle le Mexique à eu connaissance des violations et ne les a pas portées à
l'attention des Etats-Unis, ou l'a fait avec un retard considérable — Préjudice
découlant d'un tel retard n'ayant pas été allégué en l'espèce — Absence de
renonciation tacite du Mexique @ ses draits.

Cinquième exception d'irrecevabilité des Etats-Unis — Allégation selon
laquelle le Mexique invoque des normes qu'il ne suit pas dans sa propre pratique
— Nature de la convention de Vienne ne permettant pas de se prévaloir d'un tel
argument.

* +

Paragraphe 1 de l'article 36 — Nationalité mexicaine des cinquante-deux
personnes concernées — Etats-Unis n'ayant pas prouvé leur allégation selon
laquelle certaines de ces personnes étaient aussi des ressortissants américains.

Alinéa b) du paragraphe 1 de l'article 36 — Information consulaire — Obli-
gation de fournir l'information consulaire au moment où les autorités ayant pro-
cédé à l'arrestation constatent que la personne est un ressartissant étranger ou
lorsqu'il existe des raisons de le penser — Information consulaire fournie paral-
lélement à la lecture des «droits Miranda» — Allégation selon laquelle sept
personnes auraient déclaré, au moment de leur arrestation, être des ressortis-
sants américains — Interprétation de l'expression «sans retard» — Violation
par les Etats-Unis de l'obligation d'information consulaire dans cinquante et un
cas.

Notification consulaire — Violation par les Etats-Unis de l'obligation de noti-
fication consulaire dans quarante-neuf cas.

Alinéas a} ef c) du paragraphe I de l'article 36 — interdépendance des trois
alinéas du paragraphe I — Vialation par les Etats-Unis de l'obligation de per-
mettre aux fonctionnaires consulaires mexicains de communiquer avec leurs res-
sortissants et de se rendre auprès d'eux dans quarante-neuf cas — Violation par

5

 
AVENA ET AUTRES (ARRET) 14

les Etats-Unis de l'obligation de permettre aux fonctionnaires consulaires mexi-
cains de pourvoir à la représentation en justice de leurs ressortissants dans
trente-quatre cas.

Paragraphe 2 de Particle 36 — Règle de la « carence procédurale» — Possi-
bilités de recours judiciaires encore ouvertes dans quarante-neuf cas — Vio-
datiar par les Etats-Unis de leurs obligations en vertu du paragraphe 2 de
l'article 36 dans trois cas.

+ +

Conséquences juridiques de la violation.

Question de la réparation adéquate des violations de l'article 36 — Réexamen
et revision, par les tribunaux américains, des verdicts de culpabilité rendus et
des peines prononcées à l'encontre des ressortissants mexicains — Choix des
moyens appartenant aux Etats-Unis — Réexamen et revision devant tenir
compte de la violation des droits prévus par la convention de Vienne — Règle de
la «carence procédurale ».

Pracédure judiciaire adaptée à la tâche du réexamen et de la revision — Pro-
cédure de recaurs en grâce, telle que pratiquée actuellement dans le cadre du
système de justice pénale des Etats-Unis, ne pouvant suffire à elle seule à cons-
tituer un moyen approprié de réexamen et de revision — Procédures appropriées
de recours en grdce pouvant compléter le réexamen et la revision judiciaires.

Cessation de Pillicite et garanties et assurances de non-répétition demandées
par le Mexique — Pratique récurrente et continue de violation par les Etats-
Unis de l'article 36 de la convention de Vienne n'ayant pas été établie — Me-
sures prises par les Etats-Unis en vue de s'acquitter des obligations leur incombant
en vertu du paragraphe 1 de l'article 36 — Engagement pris par les Etats-Unis
d'assurer la mise en œuvre de leurs obligations au titre de cette disposition.

a +

Argument a contrario non susceptible d'être appliqué aux conclusions de la
Cour concernant des ressortissants mexicains formulées dans le présent arrêt.

+ *

Obligations des Etats-Unis énoncées dans l'arrêt remplaçant celles découlant
de l'ordonnance de mesures conservatoires du 5 février 2003 — Eïtais-Unis
devant trouver un remède approprié qui soit de fa nature du réexamen et de la
revision conformément aux critéres indiqués dans l'arrêt dans les trois cas où ils
ont violé leurs obligations en vertu du paragraphe 2 de l'article 36.

ARRÊT

Présents: M. Sui, président; M. RANJEVA, vice-président; MM. GUILLAUME,
Koroma, VERESHCHETIN, M HicGins, MM. PARRA-ARANGUREN,
KoGtiMANS, REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY,
Owaba, Toma, juges; M. SEPULVEDA, juge ad hoc; M. Couvreur,

greffier.

En l'affaire Avena et autres ressortissants mexicains,

 
 

AVENA ET AUTRES (ARRÊT) 15

entre

les Etats-Unis du Mexique,
représentés par
5. Exc. M. Juan Manuel Gomez-Robledo, ambassadeur, ancien conseilter
juridique du ministère des affaires étrangères, Mexico,
comme agent;

5. Exc. M. Santiago Ofate, ambassadeur du Mexique auprès du Royaume
des Pays-Bas,
comme agent (jusqu'au 12 février 2004);

M. Arturo À. Dager, conseiller juridique du ministère des affaires étrangères,
Mexico,

M™ Maria del Refugio Gonzalez Dominguez, chef du service de coordina-
tion juridique du ministére des affaires étrangéres, Mexico,

comme agents (à compter du 2 mars 2004);

S. Exc. M" Sandra Fuentes Berain, ambassadeur désigné du Mexique
auprès du Royaume des Pays-Bas,

comme agent (à compter du 17 mars 2004);

M. Pierre-Marie Dupuy, professeur de droit international public à l'Univer-
sité de Paris IE (Panthéon-Assas) et à l'Institut universitaire européen de
Florence,

M. Donald Francis Donovan, avocat au cabinet Debevoise & Plimpton,
New York,

MP Sandra L. Babcock, avocate, directrice du programme d’assistance juri-
dique du Mexique aux personnes encourant la peine de mort,

M. Carlos Bernal, avocat au cabinet Noriega y Escobedo, président de la
commission du droit international de l'association du barreau mexicain,
Mexico,

M™ Katherine Birmingham Wilmore, avocate au cabinet Debevoise &
Plimpton, Londres,

M. Dictmar W. Prager, avocat au cabinet Debevoise & Plimpton, New
York,

M" Socorro Flores Liera, chef de cabinct, sous-secrétariat des affaires inter-
nationales et des droits de l’homme du ministère des affaires étrangères,
Mexico,

M. Victor Manuel Uribe Aviña, chef du service du contentieux international
au bureau du conseiller juridique du ministère des affaires étrangères,
Mexico,

comme conseils et avocats:

M. Erasmo A. Lara Cabrera, chef du service du droit international au
bureau du conseiller juridique du ministère des affaires étrangères, Mexico,

M™ Natalie Klein, avocate au cabinet Debevoise & Plimpton, New York,

MM Catherine Amirfar, avocate au cabinet Debevoise & Plimpton, New
York,

M. Thomas Bollyky, avocat au cabinet Debevoise & Plimpton, New York,

M Cristina Hoss, assistante de recherche à l’Institut Max Planck pour le
droit public comparé et le droit international, Heidelberg,

M. Mark Warren, chercheur en droit international, Ottawa,

comme conseillers;

 
 

 

AVENA ET AUTRES (ARRÊT) 16

M. Michel L'Enfant, cabinet Debevoise & Plimpton, Paris,
comme assistant,

et
les Etats-Unis d’Amérique,
représentés par

Fhonorable William H. Taft, LV, conseiller juridique du département d'Etat
des Etats-Unis, .

comme agent;

M. James H. Thessin, conseiller juridique adjoint principal du département
Etat des Etats-Unis,

comme coagent;

M”™ Catherine W. Brown, conseiller juridique adjoint chargé des affaires
consulaires au département d'Etat des Etats-Unis,

M. D. Stephen Mathias, conseiller juridique adjoint chargé des questions
concernant les Nations Unies au département d’Etat des Etats-Unis,

M. Patrick F. Philbin, vice-Atarney General adjoint, département de la jus-
tice des Etats-Unis,

M. John Byron Sandage, avocat-conseiller pour les questions concernant les
Nations Unies au département d'Etat des Etats-Unis,

M. Thomas Weigend, professeur de droit ct directeur de l'Institut de droit
pénal étranger et international à l'Université de Cologne,

MP Elisabeth Zoller, professeur de droit public à l’Université de Paris II
(Panthéon-Assas),

comme conseils et avocats;

M. Jacob Kaiz Cogan, avocat-conseiller pour les questions concernant les
Nations Unies au département d'Etat des Etats-Unis,

M™ Sara Criscitelli, membre du barreau de l'Etat de New York,

M. Robert J. Erickson, chef principal adjoint à la section des recours en
matière pénale du département de la justice des Etats-Unis,

M. Noel J. Francisco, conseiller juridique adjoint auprès de I’ Attorney Gene-
ral, bureau du conseiller juridique du département de la justice des Etats-
Unis,

M. Steven Hill, avocat-conseiller pour les questions économiques et commer-
ciales au département d'Etat des Etats-Unis,

M. Clifton M. Johnson, conseilier juridique à Fambassade des Etats-Unis à
La Haye,

M. David A. Kaye, conseiller juridique adjoini à l'ambassade des Etats-Unis
a La Haye,

M. Peter W. Mason, avocat-conseiller pour les questions consulaires au
département d'Etat des Etats-Unis,

comme conseils:

M™ Barbara Barrett-Spencer, département d'Etat des Etats-Unis,

M™ Marianne Hata, département d'Etat des Etats-Unis,

M Cecile Jouglet, ambassade des Etats-Unis à Paris,

M°° Joanne Nelligan, département d'Etat des Etats-Unis,

M™* Laura Romains, ambassade des Etats-Unis à La Haye,

comme personnel administratif,

 
 

 

AVENA ET AUTRES (ARRÊT) 17

La Cour,

ainsi composée,
après détibéré en chambre du conseil,

rend l'arrêt suivant:

l. Le 9 janvier 2003, les Etats-Unis du Mexique (dénommés ci-après le
« Mexique») ont déposé au Greffe de la Cour une requéte introduisant une ins-
tance contre les Etats-Unis d'Amérique (dénommés ci-après les « Etats-Unis»)
en raison de «violations de ta convention de Vienne sur les relations consu-
laires» du 24 avril 1963 (dénommée ci-après la «convention de Vienne») qui
auraient été commises par les Etats-Unis.

Dans sa requête, le Mexique fonde la compétence de la Cour sur le para-
graphe 1 de l’article 36 du Statut de la Cour et Varticle premier du protocole
de signature facultative concernant le règlement obligatoire des différends qui
accompagné la convention de Vienne (dénommé ci-après le «protocole de
signature facultative»).

2. Conformément au paragraphe 2 de l’articte 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement des Etats-Unis; et, conformé-
ment au paragraphe 3 de cet article, tous les Etats admis à ester devant la Cour
ont été informés de la requête.

3. Le 9 janvier 2003, jour du dépôt de la requête, le Gouvernement mexicain
a également déposé au Greffe de la Cour une demande en indication de me-
sures conservatoires fondée sur l’article 41 du Statut et les articles 73, 74 et 75
du Règlement.

Par ordonnance du 5 février 2003, la Cour a indiqué les mesures conserva-
toires suivantes:

«a) les Etats-Unis d'Amérique prendront toute mesure pour que
MM. César Roberto Fierro Reyna, Roberto Moreno Ramos et Osval-
do Torres Aguilera ne soient pas exécutés tant que l'arrêt définitif en’
la présente instance n'aura pas été rendu;

b} le Gouvernement des Etats-Unis d'Amérique portera à la connais-
sance de la Cour toute mesure prise en application de la présente
ordonnance». :

Elle a également décidé que, «jusqu’à ce que la Cour rende son arrêt définitif,
elle demeureralit] saisie des questions» qui faisaient l'objet de cette ordonnance.

Par lettre du 2 novembre 2003, l'agent des Etats-Unis a fait savoir à la Cour
que les Etats-Unis avaient «informé de la requête du Mexique les autorités
fédérées compétentes»; qu'ils avaient, depuis le prononcé de l'ordonnance du
5 février 2003, «obtenu d'elles certaines informations sur l’état d'avancement
des cinquante-quatre affaires, y compris les trois visées au paragraphe 59 Ta) de
cette ordonnance»; et qu'ils étaient «en mesure de confirmer qu'aucune des
personnes citées n’a[vait] été exécutée».

4. Conformément à l’article 43 du Règlement, le greffier a adressé la notifi-
cation prévue au paragraphe 1 de l'article 63 du Statut à tous les Etats parties
soit à la convention de Vienne, soit 4 ladite convention et à son protocole de
signature facultative.

5. Par ordonnance du 5 février 2003, la Cour, compte tenu des vues des
Parties, a fixé au 6 juin 2003 et au 6 octobre 2003, respectivement, les dates
d'expiration des délais pour le dépôt d’un mémoire du Mexique et d’un contre-
mémoire des Etats-Unis.

| 9

 
 

 

 

AVENA ET AUTRES (ARRÊT) 18

6. Par ordonnance du 22 mai 2003, le président de la Cour, sur demande
conjointe des agents des deux Parties, a reporté au 20 juin 2003 la date d’expi-
ration du délai pour le dépôt du mémoire; la date d’expiration du délai pour le
dépôt du contre-mémoire a été reportée, par la même ordonnance, au 3 no-
vembre 2003.

Par lettre datée du 20 juin 2003 et reçue le même jour au Greffe, l’agent du
Mexique a informé la Cour que, pour des raisons d’ordre technique, le Me-
xique n'était pas en mesure de déposer à temps l'original de son mémoire, et a
demandé en conséquence que la Cour, conformément au paragraphe 3 de l'ar-
ticle 44 du Réglement, décide de considérer comme valable le dépôt dudit
mémoire après l'expiration du délai fixé à cet effet; cette lettre était accompa-
gnée de deux copies électroniques du mémoire et de ses annexes. Le Mexique
avant déposé Poriginal de son mémoire le 23 juin 2003 et les Etats-Unis ayant
informé la Cour, par lettre datée du 24 juin 2003, qu'ils n'avaient pas d’obser-
vation à formuler à ce sujet, la Cour a décidé, le 25 juin 2003, de considérer ce
dépôt comme valable.

7. Par lettre du 14 octobre 2003, Fagent du Mexique a exprimé le vœu de son
gouvernement d’amender ses conclusions, aux fins d'y inclure les cas de deux
ressortissants mexicains, MM. Victor Miranda Guerrero et Tonatihu Aguilar
Saucedo, condamnés à la peine capitale après le dépôt par le Mexique de son
mémoire, à l'issue de procédures pénales au cours desquelles, selon le Mexique,
les Etats-Unis n'avaient pas respecté leurs obligations en vertu de l’article 36 de
la convention de Vienne.

Par lettre du 2 novembre 2003, sous le couvert de laquelle les Etats-Unis ont
déposé, dans le délai prescrit, leur contre-mémoire, l'agent des Etats-Unis a fait
savoir à fa Cour que son gouvernement s'opposait à la modification des conclu-
sions du Mexique, aux motifs que la demande était tardive, que le Mexique
n'avait fourni aucun élément de preuve en ce qui concerne les faits allégués et
que les Etats-Unis ne disposaient pas de suffisamment de temps pour enquêter
à leut propos.

Par lettre reçue au Greffe le 28 novembre 2003, le Mexique a répondu à
Vobjection des Etats-Unis. Il a en outre modifié ses conclusions aux fins de reti-
‘rer sa demande de réparation concernant deux ressortissants mexicains men-
tionnés dans son mémoire, MM. Enrique Zambrano Garibi et Pedro Hermman-
dez Alberto, aprés avoir constate que le premier possédait la double nationalité
mexicaine et américaine et que le second avait bénéficié de l'information consu-
laire avant son interrogatoire,

Le 9 décembre 2003, le greffier a informé le Mexique et les Etats-Unis que,
dans le souci de veiller à ’égalité des Parties au cours de la procédure, la Cour
avait décidé de ne pas autoriser la modification par le Mexique de ses conclu-
sions aux fins d’y inclure les deux ressortissants mexicains additionnels susmen-
tionnés. Il a également informé.les Parties que la Cour avait pris note du fait
que les Etats-Unis ne s’opposaient pas au retrait par le Mexique de sa demande
de réparation concernant MM. Zambrano et Hernändez.

8. Le 28 novembre 2003 et le 2 décembre 2003, le Mexique a déposé divers
documents qu'il souhaitait produire conformément à l’article 56 du Règlement
de la Cour. Par des lettres datées du 2 décembre 2003 et du 5 décembre 2003,
l'agent des Etats-Unis a informé la Cour que son gouvernement ne s’opposait
pas a la production de ces documents nouveaux et entendait exercer son droit
de présenter des observations au sujet desdits documents et de soumettre des
documents à l'appui de ces observations, conformément au paragraphe 3 de
’ Particle précité. Par lettres du 9 décembre 2003, le greffier a informé les Parties

10

 
 

 

AVENA ET AUTRES (ARRÊT) 19

que la Cour avait pris note du fait que les Etats-Unis ne s’opposaient pas à la
production de ces documents et qu'en conséquence les conseils des Parties
pourraient les mentionner au cours des audiences. Le 10 décembre 2003, l'agent
des Etats-Unis a déposé les observations de son gouvernement au sujet des
documents nouveaux produits par le Mexique, ainsi qu’un certain nombre de
documents soumis à 'appui des observations en question.

9. La Cour ne comptant pas sur le siège de juge de nationalité mexicaine, le
Mexique s’est prévalu du droit que lui confère le paragraphe 2 de l’article 31 du
Statut de procéder à la désignation d'un juge ad hoc pour siéger en l’affaire: it
a désigné M. Bernardo Sepülveda.

#0. Conformément au paragraphe 2 de l’article 53 de son Réglement, la
Cour, après s'être renseignée auprès des Parties, a décidé que des exemplaires
des pièces de procédure et des documents annexés seraient rendus accessibles au
public à Fouverture de la procédure orale,

11. Des audiences publiques ont été tenues du 15 au 19 décembre 2003, au
cours desquelles ont été entendus en leurs plaidoiries et réponses:

Pour le Mexique : 8. Exc. M. Juan Manuel Gémez-Robledo,
M™ Sandra L. Babcock,
M. Victor Manuel Uribe Aviña,
M. Donald Francis Donovan,
M™ Katherine Birmingham Wilmore,
S. Exc. M. Santiago Ofate,
M" Socerro Flores Liera,
M. Carlos Bernal,
M. Dietmar W. Prager,
M. Pierre-Marie Dupuy.
Pour les Etats-Unis: Yhonorable William H. Taft, IV,
MF Elisabeth Zoller,
M. Patrick F. Philbin,
M. John Byron Sandage,
M™ Catherine W. Brown,
M. D. Stephen Mathias,
M. James H. Thessin,
M. Thomas Weigend.

Ea

12. Dans la requête, la décision demandée par le Mexique a été ainsi formu-
lée:
«En conséquence, le Gouvernement des Etats-Unis du Mexique prie la
Cour de dire et juger que:

1) en arrétant, détenant, jugeant, déclarant coupables et condamnant les
cinquante-quatre ressortissants mexicains se trouvant dans le couloir
de la mort, dont les cas sont décrits dans la présente requête, les Etats-
Unis d'Amérique ont violé leurs obligations juridiques internationales
envers ls Mexique, en son nom propre et dans l'exercice du droit qu’a
cet Etat d’assurer la protection consulaire de ses ressortissants, ainsi
qu'il est prévu aux articles 5 et 36, respectivement, de la convention de
Vienne;

2) le Mexique a en conséquence droit à la restitutio in integrum,

3) les Etats-Unis d'Amérique ont l'obligation juridique internationale de

11

 

 
 

AVENA ET AUTRES (ARRÊT) 20

ne pas appliquer la doctrine de la carence procédurale {procedural
default), ni aucune autre doctrine de leur droit interne, d’une manière
qui fasse obstacle à Pexercice des droits conférés par l’article 36 de la
convention de Vienne:

4) les Etats-Unis d'Amérique sont tenus, au regard du droit international,
d'agir conformément aux obligations juridiques internationales sus-
mentionnées dans le cas où, à Vavenir, ils placeraient cn détention les
cinquante-quatre ressortissants mexicains se trouvant dans le couloir
de ja mort ou tout autre ressortissant mexicain sur leur terriloire, ou
engageraicnt une action pénale à leur encontre, que cet acte soit accom-
pli par un pouvoir constitué, qu'il soit législatif, exécutif, judiciaire ou
autre, et que ce pouvoir occupe une place supérieure ou subordonnée
dans l'organisation des Etats-Unis ou que les fonctions de ce pouvoir
présentent un caractère international ou interne;

5} ie droit de notification consulaire garanti par la convention de Vienne
fait partie des droits de l’homme;

et que, conformément aux obligations juridiques internationales susmen-

tionnées :

1) les États-Unis d'Amérique doivent restaurer le statu quo ante, c'est-à-
dire rétablir la situation qui existait avant les actes de détention, de
poursuite, de déclaration de culpabilité et de condamnation des ressor-
tissants mexicains commis en violation des obligations juridiques inter-
nationales des Etats-Unis d'Amérique;

2) les Etats-Unis d'Amérique doivent prendre les mesures nécessaires ct
suffisantes pour garantir que les dispositions de leur droit interne per-
mettent la pleine réalisation des fins pour lesquelles sont prévus les
droits conférés par l’article 36;

3) les Etats-Unis d'Amérique doivent prendre les mesures nécessaires et
suffisantes pour établir en droit une voie de recours cfficace contre les
violations des droits conférés au Mexique et à ses ressortissants par
l'article 36 de la convention de Vienne, notamment en empêchant que
ne soit, en droit interne, pénalisé sur le plan procédural un ressortissant
n’ayant pas, en temps voulu, fait valoir une réclamation au titre de la
convention de Vienne ni excipé de celle-ci dans le cadre de sa défense,
lorsque des autorités compétentes des Etats-Unis d'Amérique ont violé
l'obligation qui est la leur d'informer ce ressortissant des droits qu'il
tire de cette convention;

4} les Etats-Unis d'Amérique doivent, au vu du caractère récurrent et sys-
tématique des violations décrites dans la présente requête, donner au
Mexique une pleine garantie que de tels actes illicites ne se reprodui-
ronl pas.»

13. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:
Au nom du Gouvernement du Mexique,
dans le mémoire:

«Par ces motifs, le Gouvernement du Mexique prie respectueusement la
Cour de dire et juger que:

1) en arrêtant, détenant, jugeant, déclarant coupables et condamnant les
cinquante-quatre ressortissants mexicains se trouvant dans le couloir de

12

 
 

 

 

2)

3)

4)

AVENA ET AUTRES (ARRÊT) 21

la mort, dont les cas sont décrits dans la requête et le présent mémoire du
Mexique, les Etats-Unis d'Amérique ont violé leurs obligations juridiques
internationales envers le Mexique, en son nom propre et dans l'exercice
du droit qu'a cet Etat d'assurer la protection diplomatique de ses ressor-
tissants, telles que prévues à l'article 36 de la convention de Vienne;
l'obligation énoncée au paragraphe | de l’article 36 de la convention de
Vienne exige qu'une notification ait lieu avant que les autorités compé-
tentes de l'État de résidence n’interrogent le ressortissant étranger ou ne
prennent toute autre mesure susceptible de porter atteinte à ses droits;
en appliquant la doctrine de la carence procédurale {procedural default}
ou toute autre doctrine de leur droit interne pour faire obstacle à l’exer-
cice des droits conférés par l’article 36 de la convention de Vienne et à
l'examen y relatif, les Etats-Unis d'Amérique ont violé leurs obligations
juridiques internationales envers le Mexique, en son nom propre et
dans l'exercice du droit qu’a cet Etat d'assurer la protection diploma-
tique de ses ressortissants, telles que prévues à l’article 36 de la conven-
tion de Vienne;

les Etats-Unis d’ Amérique sont tenus, au regard du droit international,
d’agir conformément aux obligations juridiques internationales sus-
mentionnées dans le cas où, à l'avenir, ils placeraient en détention les
cinquante-quatre ressortissants mexicains se trouvant dans le couloir
de la mort ou tout autre ressortissant mexicain sur leur territoire, ou
engageraient une action pénale à leur encontre, que cet acte soit accom-
pli par un pouveir constitué, qu'il soit législatif, exécutif, judiciaire ou
autre, et que ce pouvoir occupe une place supérieure ou subordonnée
dans l’organisation des Etats-Unis ou que les fonctions de ce pouvoir
présentent un caractère international ou interne;

et que, conformément aux obligations juridiques internationales susmen-
tionnées,

I)

le Mexique a droit à la restitutio in integrum, les Etats-Unis d’Amé-
rique devant en conséquence restaurer le statu que ante, c'est-à-dire réta-
blir la situation qui existait au moment où ont été détenus et avant que
ne soient interrogés, poursuivis, déclarés coupables et condamnés les
ressortissants mexicains en violation des obligations juridiques interna-
tionales des Etats-Unis d'Amérique, en prenant des mesures précises
qui consisteront notamment à:

a} annuler les déclarations de culpabilité prononcées à l'encontre des
cinquante-quatre ressortissants mexicains ;

5) annuler les condamnations prononcées à l'encontre des cinquante-
quatre ressortissants mexicains;

e) exclure de toute procédure pénale qui pourrait être engagée ulté-
rieurement contre les cinquante-quatre ressortissants mexicains
toute déclaration et tous aveux obtenus d'eux avant qu'ils aient été
informés de leurs droits en matière de notification consulaire et
d'accès aux autorités consulaires ;

4} empécher que ne soit pénalisé sur le plan procédural un tessortis-
sant mexicain qui n’a pas, en temps voulu, fait valoir une réclama-
tion au titre de la convention de Vienne ni excipé de celle-ci dans le
cadre de sa défense, lorsque des autorités compétentes des Etats-
Unis d'Amérique ont violé l'obligation qui est ta leur d’informer ce
ressortissant des droits qu'il tire de cette convention ;

13

 
 

 

2)

e}

i}

AWENA ET AUTRES (ARRET) 22

empécher que ne soit appliquée toute doctrine juridique ou juris-
prudence interne qui prive une juridiction des Etats-Unis d'Amé-
rique de la possibilité d'accorder réparation — notamment la répa-
ration à laquelle, selon le jugement de la Cour, le Mexique a droit
ici — à un ressortissant mexicain dont les droits au titre de l’ar-
ticle 36 ont été violés; et

empêcher que ne soit appliquée toute doctrine juridique ou juris-
prudence interne qui exige d'établir dans chaque cas individuel
Pexistence d’un préjudice comme condition préalable à l'octroi
d'une réparation pour les violations de l'article 36;

les Etats-Unis d'Amérique doivent, au vu du caractère récurrent et
continu des violations décrites dans la requête et le présent mémoire du
Mexique, prendre toutes mesures nécessaires sur les plans lépislatif,
exécutif ct judiciaire pour:

a)

b)

c)

faire en sorte que cessent les violations récurrentes et continues des
droits que l'article 36 confère au Mexique et à ses ressortissants en
matière de notification consulaire, de communication entre les
consulats et les ressortissants et d'assistance consulaire;

garantir que leurs autorités compétentes aux niveaux fédéral, éta-
tique et local se conformeront systématiquement aux obligations
qui sont les leurs au titre de l’article 36;

faire en sorte que leurs autorités judiciaires cessent d’appliquer, et
garantir qu'elles s’ubstiendront à l’avenir d’appliquer:

i) toute règle pénalisant sur le plan procédural un ressortissant
mexicain qui n'a pas, en temps voulu, fait valoir une réclama-
tion au titre de la convention de Vienne ni excipé de celle-ci
dans le cadre de sa défense, lorsque des autorités compétentes
des Etats-Unis d'Amérique ont violé l'obligation qui est la leur
d'informer ce ressortissant des droits qu'il tire de cette conven-
tion;

ii) toute doctrine juridique ou jurisprudence interne qui empéche
une juridiction des Etats-Unis d'Amérique d'accorder répara-
tion — notamment la réparation à laquelle, selon le juge-
ment de la Cour, le Mexique a droit ici — à un ressortissant
mexicain dont les droits au titre de l’article 36 ont été violés;
et

ii) toute doctrine juridique ou jurisprudence interne qui exige
d'établir dans chaque cas individuel existence d’un préjudice
comme condition préalable à Vectroi d’une réparation pour les
violations de la convention de Vienne démontrées ici.»

Au nom du Gouvernement des Etats-Unis,

dans le contre-mémoire:

«Sur la base des faits et moyens cxposés précédemment, le Gouvernc-

ment des Etats-Unis d'Amérique prie la Cour de dire et juger que les
demandes des Etats-Unis du Mexique sont rejetées. »

14. Dans la procédure orale, les conclusions ci-aprés ont été présentées par

les Parties:

14

 
 

 

 

AVENA ET AUTRES (ARRET} 23

Au nom du Gouvernement du Mexique,

1)

2)

3)

4)

5)

6)

7)

«Le Gouvernement du Mexique prie la Cour de dire et juger que:

en arrétant, détenant, jugeant, déclarant coupables et condamnant les
cinquante-deux ressortissants mexicains se trouvant dans le couloir de
la mort dont les cas sont décrits dans le mémoire du Mexique, les Etats-
Unis d’Amérique ont violé leurs obligations juridiques internationales
envers le Mexique agissant en son nom propre et dans l’exercice du
droit qu'a cet Etat d’assurer la protection diplomatique de ses ressor-
tissants par le fait qu'ils n’ont pas informé, sans retard, les cinquante-
deux ressortissants mexicains après leur arrestation du droit à la noti-
fication ct à l'accès aux autorités consulaires qui était le leur en vertu de
l'alinéa 6) du paragraphe { de l’article 36 de la convention de Vienne
sur les relations consulaires, qu’ils ont privé le Mexique de son droit
d'accorder sa protection consulaire et privé les cinquante-deux ressor-
tissants mexicains de leur droit de bénéficier de la protection que le
Mexique leur aurait accordée conformément aux alinéas a) et €) du
paragraphe I de l’article 36 de la convention;

l'obligation énoncée au paragraphe i de l’article 36 de la convention de
Vienne exige qu’une notification des droits consulaires ait lieu et qu'une
possibilité raisonnable d'accès aux autorités consulaires soit donnée
avant que les autorités compétentes de PEtat de résidence ne prennent
aucune mesure susceptible de porter atteinte aux droits du ressortissant
étranger;

les Etats-Unis d'Amérique ont viclé les obligations qui leur incombent
en vertu du paragraphe 2 de l’article 36 de la convention de Vienne en
ne permettant pas un réexamen et une revision véritables et effectifs des
verdicts de culpabilité et des peines entachées d’une violation du para-
graphe 1 de l’article 36, en substituant à ce réexamen et cette revision
des procédures de grace ainsi qu’en appliquant la doctrine de la carence
procédurale (procedural default} ou d'autres doctrines de droit interne
qui n’attachent pas de portée juridique à la violation du paragraphe |
de l’article 36 en tant que telle;

en considération des dommages qu’a subis le Mexique agissant en son
nom propre et dans l'exercice de la protection diplomatique de ses res-
sortissants, le Mexique a droit à une réparation intégrale de ces dom-
mages sous la forme de la restitutio in integrum;

cette restitution consiste dans obligation de rétablir le statu quo ante
en annulant ou en privant d’autre façon de tout effet ou valeur les ver-
dicts de culpabilité rendus et les peines prononcées à lencontre des
cinquante-deux ressortissants mexicains ;

cette restitution comprend également l’ebligation de prendre toutes les
mesures nécessaires pour qu'une violation passée de l’article 36 n'ait
pas d'incidence sur les procédures ultérieures;

dans la mesure où les cinquante-deux verdicts de culpabilité ou peines
ne seraient pas annulés, les Etats-Unis d'Amérique devront assurer, par
les moyens de leur choix, un réexamen et une revision véritables et effec-
tifs de ces verdicts et peines, et cette obligation ne pourra être satisfaite
par des procédures de grâce ni par l'application d'aucune règle ou
doctrine de droit internc incompatible avec le paragraphe 3 ci-dessus:
et

15

 
 

 

AVENA ET AUTRES (ARRÊT) 24

8) les Etats-Unis d'Amérique devront cesser leurs violations de l’article 36
de la convention de Vienne à l'égard du Mexique et de ses cinquante-
deux ressortissants et devront fournir des garanties et assurances 4ppro-
priées qu'ils prendront des mesures suffisantes pour faire plus large-
ment respecter le paragraphe | de l’article 36 et assurer le respect du
paragraphe 2.»

Au nom du Gouvernement des Etats-Unts,

«Sur la base des faits et des moyens exposés par les Etats-Unis dans leur
contre-mémoire el au cours de la présenie procedure, le Gouvernement des
Etats-Unis d'Amérique prie fa Cour, en tenant compte du fait que les
Etats-Unis se sont comportés de façon conforme à l’arrêt qu’a rendu la
Cour dans l'affaire LaGrand { ANemagne c. Etats-Unis d'Amérique), non
seulement en ce qui concerne des ressortissants allemands mais également,
dans la ligne de la déclaration faite par le président de la Cour en cette
affaire, en ce qui concerne tous les ressortissants étrangers détenus, de dire
et juger que les demandes des Etats-Unis du Mexique sont rejetées.»

15. La présenté instance a été introduite par le Mexiqué contre les
Etats-Unis au titre de la convention de Vienne et du protocole de signa-
ture facultative qui dispose que la Cour est compétente pour connaître
des «différends relatifs à l'interprétation ou à Fapplication» de cette
convention. Le Mexique et les. Etats-Unis sont, et étaient a tous les
moments pertinents, partiés à la convention de Vienne et au protocole de
signature facultative. Le Mexique prétend que les Etats-Unis ont violé la
convention de Vienne en ce qui concerné le traitement appliqué à un cer-
tain nombre de ressortissants mexicains qui ont été jugés, déclarés cou-
pables et condamnés à mort à la suite de procédures pénales qui se sont
déroulées aux Etats-Unis. La requête initiale visait cinquante-quatre ressor-
tissants mexicains se trouvant dans ce cas, mais le Mexique a modifié ul-
térieurement ses demandes (voir le paragraphe 7 ci-dessus), et cinquante-
deux personnes seulement sont maintenant concernées, Les procédures
pénales en question se sont déroulées entre 1979 et aujourd’hui dans neuf
Etats des Etats-Unis, à savoir la Californie (vingt-huit affaires}, le Texas
(quinze affaires), l'Illinois (trois affaires), l’ Arizona (une affaire}, l’Arkan-
sas (une affaire}, le Nevada (une affaire), l'Ohio (une affaire), ’Okla-
homa (une affaire) et l'Oregon (une affaire).

16. Par souci de commodité, le nom de ces cinquante-deux personnes
ainsi que le numéro attribué à leur cas sont indiqués ci-après:

Carlos Avena Guillen

Héctor Juan Ayala

Vicente Benavides Figueroa
Constantino Carrera Montenegro
Jorge Contreras Lopez

we who

16

 

 
 

AVENA ET AUTRES (ARRÊT) 25

Daniel Covarrubias Sänchez
Marcos Esquivel Barrera
Rubén Gômez Pérez

Jaime Armando Hoyos
Arturo Juarez Suarez

. Juan Manuel Lopez

. José Lupercio Casares

. Luis Alberto Maciel Hernandez

. Abelino Manriquez Jaquez

. Omar Fuentes Martinez (alias Luis Aviles de la Cruz)

Miguel Angel Martinez Sanchez

Martin Mendoza Garcia
. Sergio Ochoa Tamayo

Enrique Parra Duefias
Juan de Dios Ramirez Villa

. Magdaleno Salazar

. Ramon Salcido Bojérquez

. Juan Ramon Sanchez Ramirez
. Ignacio Tafoya Arriola

. Alfredo Valdez Reyes

. Eduardo David Vargas

. Tomas Verano Cruz

. [Demande retirée]

. Samuel Zamudio Jiménez

. Juan Carlos Alvarez Banda

. César Roberto Fierro Reyna
. Héctor Garcia Torres

. Ignacio Gémez

Ramiro Hernändez Llanas
Ramiro Rubi Ibarra

. Humberto Leal Garcia

. Virgilio Maldonado

38. José Ernesto Medellin Rojas
. Roberto Moreno Ramos

. Daniel Angel Plata Estrada
. Rubén Ramirez Cardenas

. Félix Rocha Diaz

. Oswaldo Regalado Soriano
. Edgar Arias Tamayo

. Juan Caballero Hernandez

Mario Flores Urban

. Gabriel Solache Romero
. Martin Raul Fong Soto
. Rafael Camargo Ojeda

[Demande retirée]

. Carlos René Pérez Gutiérrez

José Trinidad Loza

17

 
 

 

AVENA ET AUTRES (ARRET) 26

53. Osvaldo Netzahualcéyotl Torres Aguilera
54. Horacio Alberto Reyes Camarena

17. Les dispositions de la convention de Vienne qui, selon le Mexique,
auraient été violées sont contenues à l’article 36. Les paragraphes 1 et 2
de cet article sont reproduits respectivement aux paragraphes 50 et 108
ci-après. L'article 36, comme son intitulé l'indique, concerne la «[cJom-
munication avec les ressortissants de l'Etat d'envoi». L’alinéa b} du para-
graphe | de cet article dispose que si un ressortissant de PEtat d’envoi
«est arrêté, incarcéré ou mis en état de détention préventive ou toute
autre forme de détention» et qu’il en fait la demande, notification doit en
être faite au poste consulaire concerné de |’Etat d’envoi, L’article 36
ajoute que les «autorités compétentes de Etat de résidence» doivent
«sans retard informer l'intéressé de ses droits» à cet égard. Le Mexique
affirme qu'en l'espèce les autorités des Etats-Unis n'ont pas respecté ces
dispositions à l'égard des cinquante-deux ressortissants mexicains qui
font Yobjet de ses demandes. A son avis, les Etats-Unis ont donc violé
l'alinéa 6) du paragraphe 1; en outre, le Mexique soutient que les Etats-
Unis, pour les motifs exposés plus loin {paragraphes 98 et suivants), ont
également violé les alinéas 4} et c) du paragraphe E ainsi que le para-
graphe 2 de l’article 36, compte tenu du lien existant entre ces dispositions
et l'alinéa 6) du paragraphe 1.

18. S'agissant de la terminologie employée pour désigner les obliga-
tions qui incombent à l'Etat de résidence en vertu de l'alinéa b) du para-
graphe 1 de larticle 36, la Cour relèvera que ies Parties ont utilisé les
termes «informer» et «notifier» dans des sens différents. Pour plus de
clarté, la Cour, lorsqu'elle s’exprimera en son nom propre dans le présent
arrêt, utilisera le verbe «informer» pour se référer à l'information fournie
à l'individu de ses droits aux termes dudit alinéa et le verbe «notifier»
pour désigner l'avertissement donné au poste consulaire.

19. Les faits allégués sur lesquels se fonde le Mexique peuvent être brié-
vement décrits comme suit: certains sont admis par les Etats-Unis, d’autres
sont contestés. Le Mexique affirme que toutes les personnes faisant l’objet
de ses demandes étaient des ressortissants mexicains au moment de leur
arrestation. I] expose également que les autorités des Etats-Unis qui ont
arrêté et interrogé ces personnes disposaient d'assez d'informations pour
savoir qu’elles avaient affaire à des étrangers. Selon le Mexique, cinquante
des ressortissants mexicains concernés n’ont jamais été informés par les
autorités compétentes des Etats-Unis des droits qu’ils tenaient de l’alinéa 6)
du paragraphe 1 de l’article 36 de la convention de Vienne; quant aux deux
derniers, ils en ont été informés mais non «sans retard» comme l'exige cette
disposition. Le Mexique a indiqué que, dans vingt-neuf des cinquante-deux
cas, les ressortissants mexicains avaient déjà été condamnés à mort lorsque
ses fonctionnaires consulaires ont appris que les intéressés se trouvaient en
détention. Le Mexique affirme que, dans les vingt-trois autres cas, il a été
informé de la situation des détenus par d’autres moyens qu'une notification
adressée au poste consulaire par tes autorités compétentes des Etats-Unis

18
 

AVENA ET AUTRES (ARRÊT) 27

conformément à l'alinéa 6} du paragraphe | de Farticie 36. Il précise à cet
égard que dans cing cas il était alors trop tard pour que l'issue du procès
puisse en être affectée, que dans quinze cas l'accusé avait déjà fait des décta-
rations susceptibles d’être retenues contre lui, et que dans trois cas l’infor-
mation avait été reçue avec un retard considérable.

20. Des cinquante-deux affaires visées dans Jes conclusions finales du
Mexique, quarante-neuf en sont actuellement à différents stades de la
procédure devant les autorités judiciaires des Etats-Unis, soit au niveau
des Etats, soit au niveau fédéral. Dans les trois affaires restantes (celles
concernant M. Fierro (cas n° 31), M. Moreno (cas n° 39) et M. Torres
(cas n° 53)}, les voies de recours judiciaires dans ce pays ont déjà été épui-
sées. La Cour a été informée des différentes procédures et voies de
recours qui existent dans les systèmes de justice pénale des Etats-Unis et
qui peuvent varier d’un Etat à l'autre. En termes très généraux et d’après
la description fournie par les deux Parties dans leurs écritures, il semble
que les cinquante-deux affaires puissent être réparties en trois catégories:
dans vingt-quatre d'entre elles, la procédure se trouve actuellement au
stade de l’appel direct; dans vingt-cinq autres, le moyen de Fappel direct
a déjà été épuisé, mais d’autres recours à engager après condamnation
{habeas corpus) sont encore possibles au niveau de l'Etat ou au niveau
fédéral; et dans les trois affaires restantes, toutes les voies de recours judi-
ciaires ont été épuisées. La Cour relève par ailleurs que, dans trente-trois
cas au moins, l'accusé a invoqué la violation alléguée de la convention
de Vienne, soit avant le procés, soit en premiére instance, soit en appel
ou dans le cadre d’une procédure Whabeas corpus; certaines de ces de-
mandes ont été rejetées pour des motifs de forme ou de fond, les autres
sont encore pendantes. Dans aucun des cinquante-deux cas, les accusés n'ont
à l'heure actuelle utilisé la procédure de recours en grâce.

21. Au 9 janvier 2003, date à laquelle le Mexique a introduit sa requête
ainsi qu'une demande en indication de mesures conservatoires, les
cinquante-deux personnes visées dans ses demandes se trouvaient toutes
dans le couloir de la mort. Deux jours plus tard, le gouverneur de l'Etat
de l'Illinois, exerçant son droit de grâce, a commué la:condamnation de
tous les détenus en instance d’exécution dans cet Etat, dont trois étaient
des personnes citées dans la requête du Mexique (M. Caballero (cas
n° 45), M. Flores (cas n° 46) et M. Solache (cas n° 47)). Par une lettre en
date du 20 janvier 2003, le Mexique a informé la Cour que, a Ja suite de
cette décision, il retirait sa demande en indication de mesures conserva-
toires en ce qui concerne ces trois personnes, mais que sa requête demeu-
rait inchangée. Dans son ordonnance du 5 février 2003 sur la demande en
indication de mesures conservatoires du Mexique, citée au paragraphe 3,
la Cour a estimé qu'il ressortait des informations à sa disposition que les
trois ressortissants mexicains visés dans la requête qui avaient épuisé tous
les recours judiciaires (voir paragraphe 20 ci-dessus) risquaient d’être exé-
cutés dans les mois suivants, voire dans les semaines suivantes. Par voie
de conséquence, la Cour a ordonné, à titre de mesure conservatoire, que
les Etats-Unis prennent toute mesure pour que ces personnes ne Soient

19

 
 

 

AVENA ET AUTRES (ARRÊT) 28

pas exécutées tant que l’arrêt définitif en la présente instance n'aurait pas
été rendu. La Cour constate que, à la date du présent arrêt, ces trois per-
sonnes n’ont pas été exécutées, mais note à grand regret que Ja cour
d'appel pénale de Oklahoma, par une ordonnance du E* mars 2004, a
fixé la date d'exécution de M. Torres au 18 mai 2004.

*
* *

EXCEPTION OPPOSÉE PAR LE MEXIQUE AUX EXCEPTIONS D’INCOMPÉTENCE ET
D'IRRECEVABILITÉ SOULEVÉES PAR LES ÉTATS-UNIS

22. Comme indiqué plus haut, le Mexique a saisi la Cour du présent
différend au titre de la convention de Vienne et du protocole de signature
facultative à cette convention. L'article premier du protocole dispose que

«[lles différends relatifs à l'interprétation ou à Papplication de la
convention [de Vienne] relèvent de la compétence obligatoire de la
Cour internationale de Justice, qui, à ce titre, pourra être saisie par
une requête de toute partie au différend qui sera elle-même partie au
présent protocole».

23. Les Etats-Unis ont soulevé plusieurs exceptions à la compétence de
la Cour ainsi qu'à la recevabilité des demandes du Mexique. Ce dernier
plaide cependant que les exceptions des Etats-Unis sont toutes irrece-
vables au motif qu'elles ont été présentées après l'expiration du délai pré-
vu dans le Réglernent de la Cour. Le Mexique rappelle en effet qu'aux
termes du paragraphe 1 de l’article 79 du Règlement, tel que modifié
en 2000,

«[tloute exception à la compétence de la Cour ou à la recevabilité de
la requéte ou toute autre exception sur laquelle le défendeur demande
une décision avant que la procédure sur le fond se poursuive doit
être présentée par écrit dès que possible, et au plus tard trois mois
après le dépôt du mémoire».

Dans sa précédente version, ce paragraphe disposait que les exceptions
devaient être présentées «dans le délai fixé pour le dépôt du contre-
mémoire». En l’espèce, le mémoire du Mexique a été déposé le 23 juin 2003;
les exceptions à la compétence et à la recevabilité ont été soulevées par les
Etats-Unis dans leur contre-mémoire qui a été déposé le 3 novembre
2003, soit plus de quatre mois plus tard.

24. Les Etats-Unis ont quant à eux rappelé que, lors de la phase de
l'affaire relative à la demande en indication de mesures conservatoires du
Mexique, ils s’étaient expressément réservé le droit de contester la com-
pétence de la Cour au stade opportun de la procédure, et que les Parties
étaient ensuite convenues qu'il ne serait procédé qu'à un seul tour de
pièces écrites. La Cour soulignera cependant que les parties aux affaires
dont elle est saisie ne sauraient, sous prétexte de «réserver leur droit» de
prendre telle ou telle décision de procédure, soustraire ces décisions à

20

 
 

AVENA ET AUTRES (ARRÊT) 29

l'application des dispositions du Statut et du Réglement de la Cour (voir
Application de la convention pour la prévention et la répression du crime de
génocide {Basnie-Herzégovine c. Yougoslavie), mesures conservatoires,
ordonnance du 13 septembre 1993, CEJ. Recueil 1993, p. 338, par. 28).

La Cour relévera toutefois que l'article 79 du Réglement concerne seu-
lement les exceptions préliminaires, comme l'indique l’intitulé de la sous-
section du Règlement qu'il constitue. La Cour a fait observer dans les
affaires Lockerbie que, «pour être couverte par l’article 79, une exception
doit … revêtir un caractère «préliminaire»» et que «[l|e paragraphe 1 de
l'article 79 du Règlement qualifie de «préliminaire» une exception «sur
laquelle le défendeur demande une décision avant que la procédure sur le
fond se poursuive»» (Questions d'interprétation et d'application de la
convention de Montréal de 1971 résultant de l'incident aérien de Lockerbie
{Jamahiriya arabe libyenne c. Royaume-Uni) (Jamahiriya arabe libyenne
c. Etats-Unis d'Amérique), exceptions préliminaires, C.J. Recueil 1998,
p. 26, par. 47; p. 131, par. 46); une telle exception, lorsqu'elle est soulevée
dans le délai imparti, a pour effet de suspendre la procédure sur le fond
(art. 79, par. 5). Une exception qui n’est pas soulevée sous la forme d’une
exception préliminaire conformément au paragraphe 1 de l’article 79 ne
devient pas pour autant irrecevable. I] est certes des circonstances dans les-
quelles la partie qui s’abstient de soulever une exception d’incompétence
pourrait être considérée comme ayant accepté cette compétence (Appel
concernant la compétence du Conseil de FOACL arrêt, CES. Recueil 1972,
p. 52, par. 13). Mais hors de cette hypothèse, une partie qui n’use pas de la
procédure prévue à l’article 79 perd sans doute le droit d'obtenir la suspen-
sion de la procédure sur le fond, mais n'en peut pas moins faire valoir cette
exception en même temps que ses arguments au fond. C’est précisément ce
que les Etats-Unis ont fait en l'espèce: aussi bien est-il possible que, pour
les motifs exposés plus loin, bon nombre des exceptions qu’ils ont soule-
vées devaient, en raison de leur nature, être examinées en même temps que
les arguments sur le fond. La Cour en conclut qu'elle ne doit pas se refuser
à examiner les exceptions d’incompétence et d’irrecevabilité soulevées par
les Etats-Unis au motif que celles-ci n’ont pas été présentées dans les trois
mois à compter de ia date du dépôt du mémoire.

25. Les Etats-Unis ont soulevé quatre exceptions à la compétence de la
Cour et cinq exceptions à la recevabilité des demandes du Mexique.
Comme indiqué plus haut, ces exceptions n’ont pas été présentées à titre
d’exceptions préliminaires relevant de l’article 79 du Règlement de la
Cour; et leur nature n’exige pas que la Cour les examine toutes et statue à
leur sujet in limine, avant d'aborder le moindre aspect du fond de l’affaire.
Certaines exceptions sont censées ne viser qu’une partie des demandes:
d’autres portent sur des questions liées aux remèdes que la Cour devra
indiquer si elle constate que la convention de Vienne a été violée, d’autres
encore, par leur nature, demandent à être traitées au stade du fond. La
Cour les examinera cependant dès maintenant une par une.

 
AVENA ET AUTRES (ARRÊT) 30
EXCEPTIONS D'INCOMPÉTENCE SOULEVEES PAR LES ÉTATS-UNIS

26. Les Etats-Unis affirment que la Cour n’a pas compétence pour sta-
tuer sur bon nombre des demandes du Mexique du fait que celui-ci, dans
les conclusions formulées dans son mémoire, à prié la Cour de se pro-
noncer sur des questions qui ne relèvent pas de l'interprétation ou de
l'application de la convention de Vienne et que les Etats-Unis n’ont
jamais accepté de soumettre 4 la Cour.

+

27. Par leur premiére exception d’incompétence, les Etats-Unis
donnent à entendre que le mémoire concerne essentiellement le traitement
des ressortissants mexicains dans les systèmes de justice pénale américaine,
tant à l’échelon fédéral qu’à celui des Etats, et, plus largement, le fonc-
tionnement de ces systèmes dans leur ensemble. Pour les Etats-Unis, le
Mexique inviterait la Cour à formuler ce qu'ils considèrent comme «des
conclusions indéfendables et lourdes de conséquences sur les systèmes de
justice pénale des Etats-Unis» et à abuser de la compétence de la Cour.
Lors de la procédure orale, les Etats-Unis ont soutenu que le Mexique
demandait à la Cour d'interpréter et d'appliquer la convention comme si
celle-ci visait principalement à régir le fonctionnement du système de jus-
tice pénale d’un Etat quand celui-ci s'applique à des étrangers.

28. La Cour rappelle que sa compétence en l’espèce a été invoquée au
titre de la convention de Vienne et du protocole de signature facultative
en vue de déterminer la nature et la portée des obligations que les Etats-
Unis ont contractées envers le Mexique en devenant partie à cette conven-
tion. Si, et dans la mesure où ja Cour aboutirait à ja conclusion qu’en
acceptant les obligations prescrites par la convention de Vienne les parties
à cet instrument ont pris des engagements en ce qui concerne la conduite
de leurs juridictions internes à l'égard des ressortissants des autres parties,
la Cour devra, pour établir s'il y a eu violation de la convention, être à
même d'examiner les actes de ces juridictions au regard du droit interna-
tional. La Cour ne peut retenir l'argument des Etats-Unis selon lequel
elle n’est pas compétente pour examiner le déroulement des procédures
pénales engagées devant les juridictions américaines, La question de
savoir jusqu'où elle peut procéder à cet examen en l'espèce ressortit au
fond. La première exception d’incompétence soulevée par les Etats-Unis
ne saurait donc être accueillie.

*

29. La deuxième exception d’incompétence des Etats-Unis visait la
première des conclusions présentées par le Mexique dans son mémoire
(voir paragraphe 13 ci-dessus}. Les Etats-Unis faisaient valoir en Poccur-
rence que l’article 36 de Ja convention de Vienne «n’institu[ait] ... aucune
obligation limitant le droit des Etats-Unis d’arréter un ressortissant étran-

22

 
 

AVENA ET AUTRES {ARRÊT} 31

ger»; et que les mesures consistant à «déten[ir], juge[r], décla[rer] cou-
pables et condamn{er]» des ressortissants mexicains ne pouvaient davantage
constituer des violations de l’article 36, lequel énonce seulement des obli-
gations en matière de notification. Les Etats-Unis en déduisaient que les
questions soulevées dans la premiére conclusion du Mexique échappaient
à la compétence conférée à la Cour par la convention de Vienne et par le
protocole de signature facultative. Les Etats-Unis continuent d’opposer
cette exception à la conclusion modifiée que le Mexique a présentée à
l'audience, aux termes de laquelle celui-ci prie la Cour de dire et juger
que:

«en arrétant, détenant, jugeant, déclarant coupables et condamnant
les cinquante-deux ressortissants mexicains se trouvant dans le cou-
loir de 1a mort dont les cas sont décrits dans le mémoire du Mexique,
les Etats-Unis d'Amérique ont violé leurs obligations juridiques
internationales envers le Mexique agissant en son nom propre et
dans l’exercice du droit qu’a cet Etat d’assurer la protection diplo-
matique de ses ressortissants par le fait qu’ils n’ont pas informé, sans
retard, les cinquante-deux ressortissants mexicains après leur arres-
tation du droit à la notification et à l'accès aux autorités consulaires
qui était le leur en vertu de l'alinéa 5) du paragraphe | de l’article 36
de la convention de Vienne sur les relations consulaires, qu'ils ont
privé le Mexique de son droit d'accorder sa protection consulaire et
privé les cinquante-deux ressortissants mexicains de leur droit de
bénéficier de la protection que le Mexique leur aurait accordée
conformément aux alinéas a) et c) du paragraphe | de l’article 36 de
la convention».

30. Il s’agit la d’une question @interprétation des obligations imposées
par la convention de Vienne. Certes, aux termes de l’alinéa 5) du para-
graphe 1 de l’article 36 de cette convention, la seule obligation explicite
de l'Etat de résidence à l'égard d’un ressortissant étranger consiste à
informer ce dernier de ses droits lorsqu'il est «arrêté, incarcéré ou mis en
état de détention préventive ou toute autre forme de détention»; telle
qu'elle est libellée, cette disposition n’empéche pas l'Etat de résidence
d’«arrêt{[er], détenir], juge[r], déclar[er] coupabi[e] et condamnler]|» le res-
sortissant étranger, et ne limite pas davantage sa capacité de le faire.
S'agissant de la détention, du jugement, de la déclaration de culpabilité et
de la condamnation de ses ressortissants, le Mexique soutient cependant
que le fait de priver un étranger, lorsqu’une procédure pénale est engagée
à son encontre, de la notification et de l’assistance consulaires rend cette
procédure fondamentalement inéquitable. Le Mexique explique à cet
égard que

«(Ja notification consulaire est un élément essentiel des droits de la
défense en ce qu'elle donne aux ressortissants étrangers l'égalité dans
une procédure pénale et qu’elle permet le respect des autres garanties
judiciaires essentielles auxquelles ils ont droit»,

23

 
 

AVENA ET AUTRES (ARRÊT) 32

et qu'il «s’agit donc d’une condition essentielle pour l'équité des procé-
dures pénales engagées contre les ressortissants étrangers». Selon le Me-
xique, «[lla notification consulaire est largement reconnue comme un droit
fondamental de Ja défense, et même comme un droit de l'homme». Le
Mexique s'appuie sur cet argument pour soutenir que les autorités des
Etats-Unis ont violé les droits des ressortissants mexicains qui étaient
détenus et que ces derniers ont été, «dans le cadre de procédures pénales,
privés de l’équité et de la dignité auxquelles toute personne a droit». Pour
le Mexique, il s'ensuit que «l’intégrité de ces procédures est irrémédiable-
ment compromise et leur issue irrévocablement injuste». En affirmant
pour ces motifs que non seulement le défaut de notification est illicite,
mais que l'arrestation, la détention, le jugement et la condamnation de
ses ressortissants le Sont tout autant, le Mexique défend une certaine
interprétation de ja convention de Vienne. Cette interprétation sera confir-
mée ou infirmée lors de l'examen au fond, mais elle ne se situe pas hors
des limites de la compétence conférée à la Cour par le protocole de signä-
ture facultative a fa convention de Vienne. La deuxiéme exception
d’incompétence soulevée par les Etats-Unis ne saurait donc être accueillie.

+

31. La troisième exception d’incompétence des Etats-Unis a trait à la
premiére conclusion énoncée dans le mémoire du Mexique en ce qui
concerne les remèdes. Aux termes de cette conclusion, qui a été réaffirmée
en substance dans les conclusions finales mexicaines, le Mexique a affirmé
qu'il avait droit

«a la restitutio in intregrum, les Etats-Unis d'Amérique devant en
conséquence restaurer le statu quo ante, c'est-à-dire rétablir la situa-
tion qui existait au moment où ont été détenus et avant que ne soient
interrogés, poursuivis, déclarés coupables et condamnés les ressortis-
sants mexicains en violation des obligations juridiques internatio-
nales des Etats-Unis d’Amérique...».

En se fondant sur cet argument, le Mexique a poursuivi, dans sa premiére
conclusion, en priant la Cour de dire que ies Etats-Unis étaient tenus
d'annuler les verdicts de culpabilité rendus et les peines prononcées à
l'encontre des ressortissants mexicains concernés, d’exclure de toute pro-
cédure pénale toute déclaration et tous aveux obtenus de leur part,
d'empêcher que ne soit pénalisé sur le plan procédural un ressortissant
mexicain qui n’aurait pas, en temps voulu, excipe de la convention de
Vienne dans le cadre de sa défense, et d’empécher que ne soit appliquée
toute doctrine juridique ou jurisprudence interne privant une juridiction
des Etats-Unis de la possibilité de porter reméde 4 une violation des
droits découlant de l’article 36.

32. Les Etats-Unis rétorquent qu’exiger de leur part des mesures pré-
cises dans le cadre de teurs systèmes internes de justice pénale constituerait
une atteinte grave à l'indépendance de leurs juridictions; et qu’en décla-

24
 

 

AVENA ET AUTRES (ARRÊT) 33

rant que les Etats-Unis ont l’obligation particulière en l'espèce d’annuler
les verdicts de culpabilité et les peines, la Cour dépasserait les limites de sa
compétence. Selon les Etats-Unis, la Cour n'est pas compétente pour
apprécier la pertinence d'une condamnation pénale, et encore moins pour
juger de la culpabilité ou de l’innocence d’un accusé, questions que seule
une juridiction d’appel en matiére pénale pourrait examiner.

33. Le Mexique, pour sa part, expose que les Etats-Unis reconnaissent
la compétence de la Cour pour interpréter la convention de Vienne et
pour dire quelle est la réparation requise en droit international. Selon le
Mexique, ces deux éléments suffisent pour rejeter la troisième exception
d’incompétence des Etats-Unis.

34. Pour le motif déjà exposé lors de l'examen de la deuxième excep-
tion d’incompétence, la Cour ne saurait retenir l'argument des Etats-Unis
selon lequel, même si la Cour devait conclure que ces derniers ont com-
mis les violations de la convention de Vienne alléguées par le Mexique,
elle n’en serait pas moins incompétente pour ordonner la restitutio in
integrum demandée par celui-ci. A cet égard, la Cour rappellera, comme
elle l’a fait dans l'affaire LaGrand, que, s’il est établi qu’elle a compétence
pour connaître d’un différend portant sur une question déterminée, elle
n'a pas besoin d'une base de compétence distincte pour examiner les
remèdes demandés par une partie pour la violation en cause (CZ
Recueil 2001, p. 485, par. 48). La question de savoir si la Cour peut
ordonner le remède demandé par le Mexique, et dans quelles limites, res-
sortit au fond du différend. La troisième exception d’incompétence sou-
levée par les Etats-Unis ne saurait donc être accueillie.

#

35. Aux termes de la quatrième et dernière exception d’incompétence
des Etats-Unis, «la Cour n’a pas compétence pour dire si la notification
consulaire constitue ou non un «droit de l’homme», ni quelles sont les
exigences fondamentales des droits de la défense sur le plan du fond ou
de la procédure». Comme il a été indiqué plus haut, c’est précisément
parce que le droit 4 la notification consulaire serait largement reconnu
comme un droit fondamental de la défense, et méme comme un droit de
l'homme, que le Mexique estime que les autorités des Etats-Unis ont
violé les droits des ressortissants mexicains détenus et que ces derniers
ont été, «dans le cadre de procédures pénales, privés de l’équité et de la
dignité auxquelles toute personne a droit». La Cour fait observer que le
Mexique a présenté cet argument comme une question qui relève de
l'interprétation de l'alinéa 6) du paragraphe | de l’article 36 et qui, par
conséquent, ressortit au fond. La Cour considère qu'il s’agit là effective-
ment d’une question relevant de l'interprétation de la convention de
Vienne, qu'elle a compétence pour traiter; dès lors la quatrième exception
d’incompétence soulevée par les Etats-Unis ne saurait être accueillie.

25
 

 

AVENA ET AUTRES (ARRÊT) 34

EXCEPTIONS D'IRRECEVABILITÉ SOULEVÉES PAR LES ÉTATS-UNIS

36. Dans leur contre-mémoire, les Etats-Unis ont présenté un certain
nombre d'arguments en tant qu’exceptions à la recevabilité des demandes
du Mexique. ls soutiennent que,

«[alvant de poursuivre, la Cour doit se demander si-les caractéris-
tiques de la présente affaire ou les circonstances particulières entou-
rant certaines demandes ne rendent pas inapproprié l'examen de
cette affaire dans sa totalité ou de certaines de ces demandes, et s’il
convient de statuer sur elles ».

+

37. Selon la premiére de ces exceptions, «les conclusions du Mexique
doivent être jugées irrecevables parce qu’elles-visent à faire de la Cour
une juridiction d’appel en matière pénale» ; de avis des Etats-Unis, «[olïn
ne saurait interpréter autrement les deux conclusions du Mexique concer-
nant les remédes». La Cour constate que les Etats-Unis visent ici unique-
ment la question des remèdes. Ils ne prétendent pas, au titre de cette
exception, que la Cour devrait décliner d'exercer sa compétence pour exa-
miner les violations alléguées de la convention de Vienne, mais consi-
dèrent. simplement que, si pareilles violations étaient établies, la Cour
devrait se borner à décider que les Etats-Unis doivent organiser le «réexa-
men et-la revision» des jugements intervenus, comme elle l’a fait dans
Parrêt rendu en Vaffaire LaGrand (C.IJ. Recueil 2001, p. 513-514,
par. 125). La Cour constate qu’il s’agit la d’une question de fond. La pre-
mière exception d’irrecevabilité soulevée par les Etats-Unis ne saurait
donc être accueillie.

*

38, La Cour en vient maintenant à l'exception des Etats-Unis fondée
sur la règle de l’épuisement des voies de recours internes. Les Etats-Unis
soutiennent que la Cour «doit juger irrecevable la prétention du Mexique
d'exercer son droit de protection diplomatique en faveur de tout ressor-
tissant mexicain qui n’a pas épuisé les voies de recours internes ainsi que
l'exige le droit coutumier». Ils affirment que, dans plusieurs des cas qui
font l'objet des demandes du Mexique, le ressortissant mexicain détenu,
même lorsqu'il a bénéficié de l'assistance consulaire du Mexique, n’a pas
excipé du manquement allégué au paragraphe | de Particle 36 de la
convention de Vienne lors de son procès. Les Etats-Unis soutiennent en
outre que les demandes relatives aux cas visés dans le mémoire du Me-
xique sont toutes irrecevables parce que, dans chaque affaire, des voies de
recours internes restent disponibles. Ils attirent attention sur le fait que
l'instance demeure pendante devant les juridictions américaines dans un
grand nombre des cas qui motivent les demandes mexicaines et que, dans
les cas où les recours judiciaires ont été épuisés, les accusés n’ont pas
engagé la procédure de recours en grace qui leur est ouverte; d’où ils

26

 
 

 

AVENA ET AUTRES (ARRÊT) 35

concluent qu'aucune des affaires «ne se trouv{e] en l’état voulu pour être
réexaminée par une juridiction internationale».

39. Le Mexique rétorque que la règle de l’épuisement des voies de re-
cours internes ne saurait faire obstacle à la recevabilité de ses demandes.
I] indique, en premier lieu, que la majorité des ressortissants mexicains
visés au paragraphe 16 ci-dessus ont formé des recours judiciaires fondés
sur la convention de Vienne aux Etats-Unis et ont été déboutés, notam-
ment en raison de la doctrine de la carence procédurale. A cet égard,
il invoque le prononcé de la Cour en Paffaire LaGrand, selon lequel

«les Etats-Unis ne [pouvaient] se prévaloir ... devant la Cour de cette
circonstance pour faire obstacle à la recevabilité [de la demande
allemande] ..., dès lors qu'ils avaient eux-mêmes failli à lexécution
de leur obligation, en vertu de la convention, d’informer les frères
LaGrand» {CLJ Recueil 2001, p. 488, par. 60).

En outre, s'agissant des autres ressortissants mexicains, le Mexique in-
dique ce qui suit:

«les juridictions des Etats-Unis n’ont jamais fait droit au moindre
recours judiciaire intenté par un ressortissant étranger pour une vio-
lation de l’article 36. Ces juridictions déclarent soit que l’article 36 ne
crée pas de droit individuel, soit qu’un ressortissant étranger qui a
été privé des droits qu’il tenait de l’article 36, mais qui a en revanche
bénéficié de ceux prévus par la Constitution et les lois américaines, ne
peut établir l'existence d’un préjudice et donc obtenir réparation.»

Le Mexique conclut que les recours judiciaires disponibles sont dès lors
inefficaces. Quant à la procédure de recours en grâce, elle ne saurait,
selon le Mexique, entrer en ligne de compte aux fins de la règle de l'épui-
sement des voies de recours intérnes, puisqu'il ne s’agit pas d’un recours
judiciaire.

40. Le Mexique, dans ses conclusions finales, prie la Cour de dire et
juger que les Etats-Unis, en ne se conformant pas au paragraphe | de
l'article 36 de la convention de Vienne, ont «violé leurs obligations juri-
diques internationales envers le Mexique agissant en son nom propre et
dans l’exercice du droit qu'a cet Etat d’assurer la protection diplomatique
de ses ressortissants».

La Cour fera d’abord observer que les droits individuels que les res-
sortissants mexicains tirent de Palinéa 6} du paragraphe 1 de l’article 36
de la convention de Vienne sont des droits dont la réalisation doit, en
tout cas en premier lieu, étre recherchée dans le cadre du systéme juri-
dique interne des Etats-Unis. Ce n’est qu’une fois ce processus mené à
son terme et les voies de recours internes épuisées que le Mexique pour-
rait faire siennes des demandes individuelles de ses ressortissants par le
mécanisme de la protection diplomatique.

En l'espèce le Mexique ne prétend cependant pas agir seulement par ce
mécanisme. I] présente en outre des demandes qui lui sont propres en se
fondant sur le préjudice qu'il déclare avoir subi lui-même, directement et

27

 
 

 

 

AVENA ET AUTRES (ARRET} 36

à travers ses ressortissants, du fait de la violation par les Etats-Unis des
obligations qui leur incombent à son égard en vertu des alinéas a), b} et
c) du paragraphe | de l’article 36.

La Cour rappellera que, dans l'affaire LaGrand, elle a reconnu que

«le paragraphe | de l’article 36 crée [pour le ressortissant concerné]
des droits individuels qui ... peuvent être invoqués devant la Cour
par l'Etat dont la personne détenue a la nationalités (CEJ. Recueil
2001, p. 494, par, 77).

Elle observera en outre que toute violation des droits que l'individu tient
de l’article 36 risque d'entraîner une violation des droits de l'Etat d'envoi
et que toute violation des droits de ce dernier risque de conduire à une
violation des droits de l'individu. Dans ces circonstances toutes particu-
lières d’interdépendance des droits de l'Etat et des droits individuels, le
Mexique peut, en soumettant une demande en son nom propre, inviter la
Cour à statuer sur la violation des droits dont i] soutient avoir été victime
à la fois directement et à travers la violation des droits individuels confé-
rés à ses ressortissants par lalinéa 4) du paragraphe | de l’article 36.
L'obligation d’épuiser les voies de recours internes ne s'applique pas a
une telie demande. Au demeurant, pour les motifs qui viennent d’être
exposés, la Cour n'estime pas nécessaire de traiter des demandes mexi-
caines concernant lesdites violations sous langle distinct de la protection
diplomatique. Sans qu'il y ait lieu à ce stade d’aborder les questions sou-
levées par la règle de la carence procédurale, telles qu'exposées par le
Mexique au paragraphe 39 ci-dessus, la Cour conclut que la deuxième
exception d'irrecevabilité soulevée par les Etats-Unis ne saurait donc être
accueillie.

*

41. La Cour en vient maintenant à la question de la double nationalité
qu’auraient certains des ressortissants mexicains faisant l’objet des de-
mandes du Mexique. Les Etats-Unis soulèvent cette question en opposant
une exception à la recevabilité desdites demandes: ils soutiennent que le
Mexique n'avait pas établi dans son mémoire qu'il pouvait, au titre de la
violation des droits qu'il tire de Ja convention de Vienne, exercer la pro-
tection diplomatique en faveur de ceux de ses ressortissants qui sont éga-
lement ressortissants des Etats-Unis. Les Etats-Unis tiennent pour un
principe généralement admis que, lorsqu'une personne arrêtée ou placée
en détention dans l'Etat de résidence est ressortissante de cet Etat, J’ar-
ticle 36 n'est pas applicable, même si cette personne est également ressor-
tissante d’un autre Etat partie à la convention de Vienne, et les autorités
de l'Etat de résidence ne sont pas tenues de procéder comme prévu dans
cet article: et le Mexique a indiqué que, aux fins de la présente affaire,
il ne conteste pas que ies ressortissants ayant la double nationalité ne
peuvent prétendre à un droit d’être informés en vertu de l’article 36.

42. Il faut toutefois rappeler que le Mexique, outre qu'il cherche à
exercer la protection diplomatique à l'égard de ses ressortissants, présente

28

 

 
AVENA ET AUTRES (ARRET) 37

une demande en son nom propre a raison des violations alléguées de
Yarticle 36 de la convention de Vienne commises par les Etats-Unis. De
ce point de vue, la question de la double nationalité n’est pas une ques-
tion de recevabilité, mais de fond. Le Mexique peut faire valoir une viola-
tion de l’article 36 de la convention de Vienne à l’égard de n’importe
lequel de ses ressortissants, après quoi il est loisible aux Etats-Unis de
démontrer que, l'intéressé étant également ressortissant des Etats-Unis,
Particle 36 ne s’appliquait pas à son endroit, de sorte qu'aucune obliga-
tion conventionnelle ne pouvait être violée. Qui plus est, pour ce qui
concerné la prétention d'exercer la protection diplomatique, la question de
savoir si le Mexique a le droit de protéger une personne ayant la double
nationalité — mexicaine et américaine — est subordonnée à celle de
savoir si les Etats-Unis étaient tenus d’une obligation à l'égard de cette
personne aux termes de l’article 36 de la convention de Vienne. C’est
donc lors de l'examen de l’affaire au fond que la Cour devra apprécier si
les intéressés, ou du moins certains d’entre eux, avaient en droit la double
nationalité. Sans préjudice de l'issue de cet examen, la troisième excep-
tion d’irrecevabilité des Etats-Unis ne saurait donc être accueillie.

*

43, La Cour passera maintenant à l’examen de la quatrième exception
dirrecevabilité opposée par les Etats-Unis aux demandes du Mexique, à
SAVOIr que:

«(Ja Cour ne doit pas permettre au Mexique de faire valoir une pré-
tention à l’encontre des Etats-Unis pour les cas où le Mexique avait
effectivement connaissance d’une violation de la [convention de
Vienne] mais n’a pas porté cette violation à l’attention des Etats-
Unis ou Pa fait avec un retard considérable».
Dans le contre-mémoire, les Etats-Unis font valoir deux considérations a
l'appui de cet argument: la première est que, si ces cas avaient été signalés
promptement, il aurait été possible d’agir pour corriger la situation; la
seconde est que le Mexique, par son inaction, aurait donné l’impression
qu’il considérait que les Etats-Unis remplissaient les obligations leur
incombant en vertu de la convention, telles que le Mexique les interpré-
tait. Lors des audiences, les Etats-Unis ont avancé que le Mexique avait,
de fait, renoncé a se prévaloir de son droit 4 contester les violations allé-
guées de la convention et à demander réparation.
44. Comme la Cour l'a fait observer dans l'affaire de Certaines terres
à phosphates à Nauru {Nauru € Australie}, si «le retard d’un Etat
demandeur peut rendre une requête irrecevable», «le droit international
n’impose pas à cet égard une limite de temps déterminée» (C1J. Recueil
1992, p. 253-254, par. 32). Dans cette affaire, la Cour a reconnu qu’un
retard pouvait porter préjudice à l'Etat défendeur «en ce qui concerne
tant l'établissement des faits que la détermination du contenu du droit
applicable» (ibid, p. 255, par. 36), mais un tel risque de préjudice n’a pas
été évoqué dans la présente espèce. Pour autant qu'une irrecevabilité
puisse être fondée sur la renonciation tacite à des droits, la Cour consi-

29

 

 
 

AVENA ET AUTRES (ARRET) 38

dère que seule une inaction bien plus longue et systématique que celle
qu'ont alléguée les Etats-Unis en ce qui concerne le Mexique pourrait
être interprétée comme impliquant une telle renonciation. D'ailleurs, le
Mexique a signalé plusieurs voies qu'il avait utilisées pour porter à
l'attention des Etats-Unis ce qu'il tenait pour des violations de la conven-
tion de Vienne. La quatrième exception d’irrecevabilité soulevée par les
Etats-Unis ne saurait donc être accueillie.

*

45, La Cour doit maintenant examiner l’exception des Etats-Unis
selon laquelle la demande mexicaine est irrecevable en ce sens que le
Mexique ne devrait pas étre autorisé 4 invoquer contre les Etats-Unis des
normes qu’il ne suit pas dans sa propre pratique. Selon les Etats-Unis, les
principes de la bonne administration de la justice et ’égalité des Etats
exigent que les deux Parties soient tenues de respecter les mémes régles
de droit international. A cet égard, exception a été présentée comme ayant
trait à l'interprétation de l’article 36 de la convention de Vienne, en ce
sens que, selon les Etats-Unis, un traité doit être interprété de manière à
ne pas imposer une charge plus importante à l’une des parties qu'à l’autre
(Prises d'eau à la Meuse, arrêt, 1937, C. PIE série ALB n° 70, p. 20).

46. La Cour rappellera que les Etats-Unis avaient déjà soulevé devant
elle une exception de même nature en l'affaire LaGrand; dans cette
affaire, la Cour a conclu qu'elle n’avait pas besoin de décider «si Pargu-
ment en question des Etats-Unis, à supposer qu'il fût exact, rendrait les
conclusions de l'Allemagne irrecevables», étant donné que les Etats-Unis
n'étaient pas parvenus à prouver que la pratique de l'Allemagne s’écartait
des normes dont elle demandait l'application par les Etats-Unis (CLES
Recueil 2001, p. 489, par. 63).

47. La Cour ajoutera qu'il est en tout état de cause essentiel de garder
a l'esprit la nature de la convention de Vienne. Celle-ci énonce certaines
normes que tous les Etats parties doivent observer aux fins du « déroule-
ment sans entrave des relations consulaires» qui, comme la Cour l’a fait
observer en 1979, est important dans le droit international contemporain
«en ce [sens] qu'il favorise le développement des relations amicales entre
les nations et assure protection et assistance aux étrangers résidant sur le
territoire d’autres Etats» (Personnel diplomatique et consulaire des Etats-
Unis à Téhéran (Etats-Unis d'Amérique c. fran}, mesures conservatoires,
ordonnance du 15 décembre 1979, C.J. Recueil 1979, p. 20, par. 40). Par
conséquent, même s’il était démontré que la pratique du Mexique en ce
qui concerne l’application de l’article 36 n'était pas exempte de critique,
les Etats-Unis ne pourraient s’en prévaloir comme exception à la receva-
bilité de la demande mexicaine. La cinquiéme exception d’irrecevabilité
des Etats-Unis ne saurait donc être accueillie,

x Ÿ x

30

 
 

AVENA ET AUTRES (ARRÊT) : 39

48. Ayant établi qu'elle avait compétence pour connaître des de-
mandes du Mexique et que celles-ci étaient recevables, la Cour exami-
nera maintenant ces demandes au fond.

* +

PARAGRAPHE I| DE L’ARTICLE 36

49. Dans ses conclusions finales, le Mexique demande à la Cour de
dire et juger que

«en arrétant, détenant, jugeant, déclarant coupables et condamnant
les cinquante-deux ressortissants mexicains se trouvant dans le cou-
loir de la mort dont les cas sont décrits dans le mémoire du Mexique,
les Etats-Unis d'Amérique ont violé leurs obligations juridiques
internationales envers le Mexique agissant en son nom propre et
dans l'exercice du droit qu’a cet Etat d'assurer la protection diplo-
matique de ses ressortissants par le fait qu’ils n’ont pas informé, sans
retard, les cinquante-deux ressortissants mexicains après leur arres-
tation du droit à la notification et à l'accès aux autorités consulaires
qui était le leur en vertu de l'alinéa b) du paragraphe 1 de l’article 36
de la convention de Vienne sur les relations consulaires, qu'ils ont
privé le Mexique de son droit d’accorder sa protection consulaire et
privé les cinquante-deux ressortissants mexicains de leur droit de
bénéficier de la protection que le Mexique leur aurait accordée
conformément aux alinéas 4) et ¢} du paragraphe 1 de l’article 36 de
la convention».

50. Dans son arrêt rendu en l'affaire LaGrand, la Cour a déjà présenté
le paragraphe 1 de l’article 36 comme définissant «un régime dont les
divers éléments sont interdépendants et qui est congu pour faciliter la
mise en œuvre du système de protection consulaire» (CEJ. Recueil 2001,
p. 492, par. 74). Il convient donc de citer ce paragraphe dans son inté-
gralité.

«Afin que l'exercice des fonctions consulaires relatives aux ressor-
tissants de l'Etat d’envoi soit facilité:

a} les fonctionnaires consulaires doivent avoir la liberté de commu-
niquer avec les ressortissants de l'Etat d’envoi et de se rendre
auprès d'eux. Les ressortissants de l’Etat d'envoi doivent avoir la
même liberté de communiquer avec les fonctionnaires consu-
laires et de se rendre auprès d’eux; |

b} si l'intéressé en fait la demande, les autorités compétentes de
l'Etat de résidence doivent avertir sans retard le poste consulaire
de PEtat d'envoi lorsque, dans sa circonscription consulaire, un
ressortissant de cet Etat est arrêté, incarcéré ou mis en état de
détention préventive ou toute autre forme de détention. Toute
communication adressée au poste consulaire par la personne
arrêtée, incarcérée ou mise en état de détention préventive ou

31

 
 

 

AVENA ET AUTRES (ARRÊT) 40

toute autre forme de détention doit également être transmise
sans retard par lesdites autorités. Celles-ci doivent sans retard
informer l'intéressé de ses droits aux termes du présent alinéa;

€} ies fonctionnaires consulaires ont le droit de se rendre auprès
d'un ressortissant de l'Etat d'envoi qui est incarcéré, en état de
détention préventive ou toute autre forme de détention, de
s’entretenir et de correspondre avec lui et de pourvoir à sa repré-
sentation en justice, Ils ont également le droit de se rendre auprès
d’un ressortissant de l'Etat d’envoi qui, dans leur circonscrip-
tion, est incarcéré ou détenu en exécution d’un jugement. Néan-
moins, les fonctionnaires consulaires doivent s'abstenir d’inter-
venir en faveur d’un ressortissant incarcéré ou mis en état de
détention préventive ou toute autre forme de détention lorsque
l'intéressé s'y oppose expressément. »

$1. Les Etats-Unis, en tant qu’Etat de résidence, ne contestent pas leur
devoir de s’acquitter de ces obligations. Ils affirment cependant que les
obligations ne s’appliquent qu'aux personnes dont il a été établi qu’elles
étaient uniquement de nationalité mexicaine et non à celles possédant à la
fois la nationalité des Etats-Unis et celle du Mexique. Les Etats-Unis font
en outre valoir, entre autres, qu'ils n'ont en aucune façon enfreint l’ali-
néa 6) du paragraphe 1 de l’article 36, compte tenu de l'interprétation qu’il
convient de donner de l’expression «sans retard» utilisée dans cet alinéa.

52. Par conséquent, en ce qui concerne l’alinéa 4) du paragraphe 1 de
Particle 36, deux points majeurs sur lesquels es Parties s'opposent sont,
premièrement, la question de la nationalité des personnes concernées,
deuxièmement, la question de la signification qu'il convient de donner à
l'expression «sans retard». La Cour examinera successivement chacun de
ces points.

53. Les Parties ont situé leurs arguments relatifs à la nationalité dans
trois contextes juridiques différents. Les Etats-Unis en ont en premier lieu
tiré une exception d’irrecevabilité que la Cour a deja examinée (voir para-
graphes 41 et 42 ci-dessus). Par ailleurs, les Etats-Unis soutiennent qu’un
grand nombre des cinquante-deux pérsonnes visées au paragraphe 16 ci-
dessus étaient des ressortissants américains et que, par conséquent, les
Etats-Unis n'étaient tenus d'aucune obligation envers ces personnes en
vertu de l'alinéa b} du paragraphe 1 de l’article 36. La Cour traitera de
cet aspect de la question dans les paragraphes qui suivent. Enfin, les
Parties divergent sur la question de savoir si l'information qui doit être
donnée «sans retard», comme le prescrit l’alinéa b} du paragraphe 1 de
Particle 36, doit l'être dès l'arrestation d’une personne ou à partir du
moment où sa nationalité est établie. La Cour se penchera sur cette ques-
tion plus loin (voir paragraphe 63 ci-après).

54, Les Parties ne sont d’accord ni sur ce que chacune d'elles doit
prouver en ce qui concerné la nationalité aux fins de l'application du
paragraphe I de l’article 36, ni sur la manière dont les principes régissant
la preuve ont été respectés dans chaque cas en ce qui concerne les faits.

32

 
 

 

AVENA ET AUTRES (ARRÊT) 4l

55. Les deux Parties reconnaissent le principe bien établi en droit inter-
national selon lequel il incombe au plaideur qui cherche à établir l’existence
dun fait d'en apporter la preuve (cf. Activités militaires et paramilitaires au
Nicaragua et contre celui-ci {Nicaragua c. Etats-Unis d'Amérique), com-
pétence et recevabilité, arrêt, CLJ. Recueil 1984, p. 437, par. 101). Le
Mexique reconnaît qu’il lui appartient de prouver que les cinquante-deux
personnes énumérées au paragraphe 16 ci-dessus étaient des ressortissants
mexicains auxquels les dispositions de l’alinéa 6) du paragraphe 1 de l’ar-
ticle 36 s'appliquent en principe. Il affirme s'être acquitté de cette charge en
fournissant à la Cour les extraits d’acte de naissance de ces ressortissants,
ainsi que des déclarations de quarante-deux d’entre eux, attestant qu'ils
n'ont pas acquis la nationalité américaine. Le Mexique affirme aussi que, si
les Etats-Unis souhaitent faire valoir que, parmi les personnes de nationa-
lité mexicaine arrêtées, certaines étaient également à l’époque des ressortis-
sants des Etats-Unis, c'est à eux d'en apporter la preuve.

56. Les Etats-Unis reconnaissent que, dans ces cas, la charge de la
preuve leur incombe en ce qui concerne l'établissement de la nationalité
américaine, mais soutiennent que, néanmoins, il appartient au Mexique de
produire les «éléments de preuve» pertinents. Selon les Etats-Unis, cette
distinction s'explique par le fait que des personnes de nationalité mexi-
caine peuvent aussi avoir acquis de plein droit la nationalité américaine,
du fait notamment de la date et du lieu de naissance, du lieu de résidence
ou de la situation matrimoniale de leurs parents au moment de leur nais-
sance. Selon les Etats-Unis «[plratiquement toutes ces informations sont en
possession du Mexique, par l'intermédiaire des cinquante-deux personnes
qu'il représente désormais». Les Etats-Unis soutiennent qu'il apparte-
nait au Mexique de produire ces informations, ce qu’il n’a pas fait.

57. La Cour estime qu'il appartient au Mexique de démontrer que les
cinquante-deux personnes identifiées au paragraphe 16 ci-dessus étaient
de nationalité mexicaine au moment de leur arrestation. Elle constate que
le Mexique a produit à cet effet des extraits d'acte de naissance et des
déclarations de nationalité, dont le contenu n’a pas été contesté par les
Etats-Unis.

La Cour relève que les Etats-Unis ont cependant soulevé la question de
savoir si certaines de ces personnes n'étaient pas aussi des ressortissants
américains. Les Etats-Unis ont ainsi informé la Cour que, «dans le cas de
l'accusé n° 2, M. Ayala, [ils étaient] quasiment certains que l'intéressé est
citoyen des Etats-Unis», et que cela pourrait être confirmé avec une certi-
tude absolue si le Mexique avait fourni les informations requises. De même,
selon les Etats-Unis, M. Avena (cas n° 1) doit être considéré comme étant
«vraisemblablement» citoyen des Etats-Unis, et on «pouvait» penser que
quelque seize autres accusés l'étaient aussi. En ce qui concerne six autres
personnes, les Etats-Unis ont déclaré que l'éventualité de la nationalité
américaine ne «[pouvait] être écartée». La Cour est d’avis qu’il appartenait
aux Etats-Unis de prouver qu'il en était ainsi et de fournir à la Cour toutes
informations en leur possession à ce sujet. Dans la mesure où des informa-
tions pertinentes sur la matière étaient, selon les Etats-Unis, en la posses-

33

 

 

 
 

AVENA ET AUTRES (ARRÊT) 42

sion du Mexique, les Etats-Unis devaient s’en enquérir auprès des autorités
mexicaines. La Cour ne peut pas accepter argument selon lequel il revenait
au Mexique de produire ces informations au motif qu’elles se trouvaient
peut-être en partie en sa possession. C’est aux Etats-Unis qu’il appartenait
de chercher à obtenir lesdites informations, avec un degré de précision suf-
fisant, et de démontrer à la fois qu'ils l'avaient fait et que les autorités mexi-
caines avaient refusé ou n'avaient pas été en mesure de répandre à leurs
demandes précises. A aucun stade pourtant, les Etats-Unis n'ont établi
devant la Cour qu'ils avaient adressé des demandes de renseignements pré-
cises aux autorités mexicaines sur des cas particuliers, mais n'avaient pas
obtenu de réponse. La Cour en conclut que les Etats-Unis ne se sont pas ac-
quittés de la charge qui leur incombait de prouver que certaines personnes
de nationalité mexicaine étaient aussi des ressortissants des Etats-Unis.

La Cour considère donc qu'en ce qui concerne les cinquante-deux per-
sonnes identifiées au paragraphe 16 ci-dessus les Etats-Unis avaient des
obligations en vertu de l'alinéa 4) du paragraphe 1 de l’article 36.

58 Le Mexique demande à ia Cour de déclarer que:

«l'obligation énoncée au paragraphe 1 de l’article 36 de la conven-
tion de Vienne exige qu'une notification des droits consulaires ait
lieu et qu'une possibilité raisonnable d'accès aux autorités consu-
laires soit donnée avant que les autorités compétentes de l'Etat de ré-
sidence ne prennent aucune mesure susceptible de porter atteinte aux
droits du ressortissant étranger».

.59. Il souttent que, dans chacun des cinquante-deux cas dont est saisie
la Cour, les Etats-Unis ont omis d'informer «sans retard» les personnes
arrêtées des droits qu'ils tenaient de Palinéa 6) du paragraphe 1 de l’ar-
ticle 36. Dans un cas (celui de M. Esquivel, n° 7), la personne arrêtée en
aurait été informée, mais seulement dix-huit mois environ après l’arresta-
tion. Dans un autre cas, celui de M. Juärez (cas n° 10), la personne arrêtée
a été informée de ses droits quelque quarante heures après l’arrestation.
Le Mexique affirme qu'il s'agit là encore d’une violation parce que l'expres-
sion «sans retard» doit être comprise dans le sens de «immédiatement»,
et, en tout cas, avant le moindre interrogatoire. Le Mexique attire égale-
ment l’attention de la Cour sur le fait que, dans cette affaire, une juridic-
tion des Etats-Unis avait jugé qu'il y avait eu violation de l'alinéa b) du
paragraphe ! de l’article 36, et affirme que les Etats-Unis ne peuvent pas
désavouer à cet égard leurs propres juridictions. Dans une annexe à
son mémoire, le Mexique indique que, dans un troisième cas (celui de
M. Ayala, n° 2), l'accusé a été informé de ses droits lors de son arrivée
dans le couloir de la mort, soit quelque quatre ans après son arrestation.
Le Mexique soutient que, dans les autres cas, les intéressés n'ont en fait
jamais été informés de leurs droits par les autorités des Etats-Unis.

60. Les Etats-Unis contestent à la fois les faits tels qu'ils sont présentés
par le Mexique et l'analyse juridique que fait le Mexique de l'alinéa 6) du
paragraphe 1 de Particle 36 de la convention de Vienne. Ils soutiennent que
M. Solache (cas n° 47) a été informé de ses droits au titre de la convention

34

 
 

AVENA ET AUTRES (ARRÊT) 43

de Vienne environ sept mois après son arrestation. Les Etats-Unis al-
lèguent en outre qu'un grand nombre des personnes en cause possédaient la
nationalité américaine et qu’au moins sept de ces personnes «ont apparem-
ment affirmé, au moment de leur arrestation, être citoyens des Etats-
Unis». Ces cas auraient été ceux de MM. Avena (cas n° 1), Ayala {cas
n° 2}, Benavides (cas n° 3), Ochoa (cas n° 18), Saicido (cas n° 22), Tafoya
(cas n° 24) et Alvarez (cas n° 30). Les Etats-Unis estiment qu'ils n’étaient
pas tenus de procéder à l’mformation consulaire dans ces cas. En outre,
selon les Etats-Unis, dans les cas de MM. Ayala (cas n° 2) et Salcido (cas
n° 22), nen ne portait à croire que les personnes arrêtées eussent été, à
un moment quelconque, des ressortissants mexicains; et dans le cas de
M. Juarez (cas n° 10), l'information avait été donnée «sans retard».

61. La Cour en vient maintenant à l’interprétation de l’alinéa 5) du
paragraphe 1 de l’article 36, ayant conclu au paragraphe 57 ci-dessus
qu'il est applicable aux cinquante-deux personnes identifiées au para-
graphe 16. Elle relève tout d’abord que cet alinéa contient trois éléments dis-
tincts mais liés entre eux: le droit de l'intéressé d’être informé sans retard
des droits qui lui sont reconnus par ledit alinéa; le droit du poste consu-
laire de recevoir sans retard notification de la mise en détention de l’inté-
ressé, si ce dernier en fait la demande; et l'obligation de PEtat de rési-
dence de transmettre sans retard toute communication adressée au poste
consulaire par la personne détenue.

62. Le troisième élément de l'alinéa 6) du paragraphe 1 de l’article 36
n’a pas été soulevé à propos des faits soumis à la Cour. Cette dernière
examinera donc en premier lieu Je droit à l'information d'une personne
arrêtée ou détenue.

63. La Cour estime que les autorités qui interviennent dans les procé-
dures de détention ont l'obligation de donner l'information requise par
l'alinéa 6) du paragraphe 1 de l’article 36 au moment où elles constatent
que la personne arrêtée est un ressortissant étranger ou lorsqu'il existe
des raisons de penser qu'il s’agit probablement d'un ressortissant étran-
ger. Le moment précis varie selon les circonstances. Le manuel du dépar-
tement d'Etai des Etats-Unis, diffusé auprès des autorités fédérales, éta-
tiques et locales afin de promouvoir le respect de l’article 36 de la
convention de Vienne (intitulé Notification consulaire et communications
entre les consulats ct les ressortissans étrangers: Directives & l'intention
des responsables de l'application des lois er autres fonctionnaires fédé-
raux, étatiques et locaux concernant les ressortissants étrangers aux
Etats-Unis et le droit des fonctionnaires consulaires de leur prêter assis-
tance), indique dans ces cas que: «la plupart, mais non la totalité des per-
sonnés nées en dehors des Etats-Unis, n’ont pas [la citoyenneté améri-
caine]. La méconnaissance de la langue anglaise peut aussi constituer un
indice révélateur d'une nationalité étrangère.» La Cour note que,
lorsqu'une personne arrêtée déclare elle-même être de nationalité améri-
caine, il peut s’écouler un certain temps avant que les autorités constatent
qu'en réalité elle n’est pas un ressortissant des Etats-Unis ou qu'il existe
des raisons de le penser.

35
AVENA ET AUTRES (ARRÊT) 44

64, Les Etats-Unis ont exposé à la Cour que des millions d'étrangers
résident, légalement ou illégalement, sur Jeur territoire, et que, par ailleurs,
la législation américaine en matière de citoyenneté est généreuse. Ils ont
également précisé que la société américaine est multiculturelle, regrou-
pant des citoyens d’apparences diverses, qui s'expriment dans de nom-
breuses langues. La Cour convient qu'aux Etats-Unis ni la langue ni
l'apparence d'une personne ne suffisent à indiquer qu'il s’agit d'un étran-
ger. Néanmoins, et compte tenu, en particulier, du nombre élevé d’étran-
gers vivant aux Etats-Unis, ce fait même suggère qu'il serait souhaitable
de se renseigner systématiquement sur Ja nationalité de l'intéressé lors de
sa détention, de façon à pouvoir respecter les obligations découlant de la
convention de Vienne. Les Etats-Unis ont informé la Cour que certaines
de leurs autorités de police demandent systématiquement aux personnes
mises en détention si elles sont des citoyens des Etats-Unis. En vérité si, à
ce moment, l'intéressé était toujours informé que, dans le cas où il serait
de nationalité étrangère, il aurait le droit de demander à ce que son poste
consulaire soit contacté, le respect de cette prescription de l’alinéa 6) du
paragraphe | de l’article 36 serait considérablement renforcé, Une telle
information pourrait être fournie parallèlement à la lecture des droits
dont toute personne placée en garde à vue en raison d’une infraction
pénale doit, avant d’être interrogée, être informée en vertu de ce que l’on
appelle aux Etats-Unis la «règle Miranda»; il s’agit notamment du droit
de garder le silence, du droit à la présence d’un avocat pendant l'interro-
gatoire et du droit à l'assistance d’un avocat aux frais du gouvernement si
la personne n’a pas les moyens d'en engager un elle-même, La Cour
relève que selon les Etats-Unis, en ce qui concerne les droits conférés par
la convention de Vienne, une telle pratique est parfois déjà suivie sur le
plan local.

65. Gardant à l'esprit les difficultés exposées par les Etats-Unis, la
Cour commencera par examiner la question de l’application de l’ali-
néa 6) du paragraphe | de l’article 36 de la convention de Vienne aux
cinquante-deux cas. Dans quarante-cinq de ces cas, la Cour ne dispose
d'aucun élément indiquant que les personnes arrêtées aient déclaré être de
nationalité américaine, ni que Pon ait pu raisonnablement penser qu'elles
létaient, et que des recherches précises aient été effectuées en temps utile
pour vérifier ces cas de double nationalité. La Cour a expliqué au para-
graphe 57 ci-dessus quelles recherches auraient dû être effectuées à bref
détai et quelles informations auraient dû lui être fournies,

66. Les Etats-Unis font valoir que sept personnes ont déclaré, au
moment de leur arrestation, être des citoyens américains, Dans le cas de
M. Salcido (cas n° 22) uniquement, les Etats-Unis ont présenté à la Cour
des éléments attestant qu’une telle déclaration a été faite. Ce point a été
reconnu par le Mexique. En outre, il n’a été soumis à la Cour aucun élé-
ment indiquant qu'il y eût en même temps, dans ce cas, des indices de na-
tionalité mexicaine qui auraient dû déclencher rapidement des recherches
de Ja part des autorités ayant procédé à l’arrestation et la fourniture
«sans retard» de l'information consulaire, Dans le cas de M. Salcido, le

36

 
AVENA ET AUTRES (ARRÊT) 45

Mexique n’a donc pas démontré que les Etats-Unis aient violé les obli-
gations leur incombant en vertu de l'alinéa b} du paragraphe | de l’ar-
ticle 36.

67. Dans le cas de M. Ayala (cas n° 2}, bien que celui-ci ait été qualifié
dans une pièce de procédure soumise en 1989 {trois ans après son arresta-
tion) de citoyen des Etats-Unis, il n'existe aucun élément établissant aux
yeux de la Cour que l'accusé ait effectivement affirmé lors de son arresta-
tion être un citoyen des Etats-Unis. La Cour n’a pas été informée de
recherches qu’auraient menées les Etats-Unis pour corroborer ces éven-
tuelles affirmations de nationalité américaine.

68. Dans cinq autres cas considérés par les Etats-Unis comme étant
des affaires dans lesquelles les intéressés «ont apparemment affirmé, au
moment de leur arrestation, être citoyens des Etats-Unis», aucun élément
de preuve attestant l'existence d'une telle déclaration au moment de
l'arrestation n’a été présenté.

69. Dans le cas de M. Avena (cas n° 1), le procès-verbal d’arrestation
indique comme lieu de naissance la Californie. L’intéressé figure dans les
dossiers de la prison comme ressortissant mexicain, Les Etats-Unis n’ont
pas établi devant la Cour qu'ils avaient entrepris des recherches afin de
confirmer la nationalité américaine.

70. Au moment de son arrestation en 1991, M. Benavides {cas n° 3)
était porteur d’une carte d’immigration délivrée par le service de l’immi-
gration et des naturalisations. La Cour n'a pas été informée d’une quel-
conque raison pour laquelle les autorités ayant procédé à l’arrestation
auraient néanmoins dû croire, au moment de ladite arrestation, qu'il était
ressortissant des Etats-Unis. Les éléments attestant que son avocat avait
informé le tribunal en juin 1993 que M. Benavides était devenu citoyen
des Etats-Unis sont sans pertinence s'agissant de savoir ce qui aurait pu
être supposé quant à sa nationalité au moment de son arrestation.

71. En ce qui concerne M. Ochoa (cas n° 18), la Cour fait remarquer
que le procès-verbal d’arrestation de 1990 indique que celui-ci était né au
Mexique, une affirmation que l’on retrouve dans un second rapport de
police. Environ deux ans plus tard, des pièces de son dossier le désignent
comme un citoyen américain né au Mexique. La Cour ne dispose d'aucune
autre précision. Les Etats-Unis n’ont pas démontré 4 la Cour que, à
l'époque de son arrestation, ils étaient informés d’une prétendue nationa-
lité américaine, ni qu’ils aient entrepris activement des recherches à ce
sujet.

72. En ce qui concerne M. Tafoya (cas n° 24), le lieu de naissance indi-
qué sur le registre d’écrou de la police est le Mexique, Les Etats-Unis
n'ont pas expliqué pourquoi cette mention a été faite ni quelles re-
cherches ont, le cas échéant, été effectuées au sujet de la nationalité de
l'intéressé.

73. Enfin, la dernière des sept personnes de ce groupe citées par les
Etats-Unis est M. Alvarez (cas n° 30), qui a été arrêté au Texas le 20 juin
1998. Les registres du Texas le désignent comme citoyen des Etats-Unis.
Dans les trois jours qui ont suivi son arrestation, les autorités du Texas

37

 
 

 

 

 

 

AVENA ET AUTRES (ARRÊT) 46

avaient cependant été informées des recherches du service de l’immigra-
tion et des naturalisations qui étaient en cours afin de déterminer si, en
raison d’une condamnation antérieure, M. Alvarez était susceptible
d'expulsion en tant que ressortissant étranger. Aucun élément n’a été pré-
senté à la Cour indiquant qu’un règlement rapide de la question de la
nationalité de M. Alvarez ait été recherché.

74. La Cour conclut que le Mexique n’a pas démontré que les Etats-
Unis aient violé les obligations leur incombant en vertu de l’alinéa 6) du
paragraphe 1 de l’article 36 dans le cas de M. Salcido (cas n° 22), et elle
ne formulera pas d’autres observations concernant ce cas. En revanche,
en ce qui concerne les autres personnes qui auraient affirmé être des res-
sortissants américains lors de leur arrestation, et dont les cas ont été exa-
minés aux paragraphes 67 à 73 ci-dessus, l'argumentation des Etats-Unis
ne saurait être accueillie.

75, Il reste cependant à déterminer si, dans chacun des quarante-cinq
cas mentionnés au paragraphe 65 et des six cas évoqués aux para-
graphes 67 4 73, les Etats-Unis ont fourni «sans retard» les informations
requises aux personnes arrêtées. La Cour passera à présent à l'examen de
cette question.

76. Des déclarations d’un certain nombre de ressortissants mexicains
concernés, attestant n'avoir jamais été informés de leurs droits découlant
de l’alinéa b} du paragraphe | de l’article 36, ont été fournies à la Cour.
La Cour notera tout d’abord que, dans quarante-sept de ces cas, les
Etats-Unis ne contestent nullement ce défaut d’information. Toutefois,
dans le cas de M. Hernandez {cas n° 34), les Etats-Unis font remarquer
que

«[le policier [qui l’a arrêté] n’a certes pas demandé à M. Hernandez
Llanas sil souhaitait que les forces de police informent le consulat
mexicain de son arrestation, mais il n’y avait certainement rien de
déraisonnable à ce que ce policier présume qu'un condamné fugitif
ne souhaiterait pas qu’on fit connaître son arrestation au consulat
du pays duquel il s'était échappé».

La Cour souligne que l’obligation sans équivoque de fournir l’informa-
tion consulaire en vertu de l’alinéa b} du paragraphe 1 de l’article 36
n'appelle pas de conjectures sur les préférences de la personne arrêtée, qui
pourraient justifier de ne pas l’informer. Elle donne plutôt à la personne
arrêtée le droit, une fois informée, de dire qu’elle ne souhaite néanmoins
pas que son poste consulaire reçoive une notification. Il s’ensuit nécessai-
rement que, dans chacun de ces quarante-sept cas, l'obligation d'informer
«sans retard» a été violée,

77. Dans quatre cas, en l’occurrence ceux de M. Ayala {cas n° 2), de
M. Esquivel (cas n° 7), de M. Juarez (cas n° 10) et de M. Solache (cas
n° 47), des doutes subsistent quant à la question de savoir si l’informa-
tion donnée l’a été sans retard. A cette fin, il convient donc de préciser le
sens de cette expression.

78. Ils’agit d’une question sur laquelle les Parties ont des vues très dif-

38

 

 
 

 

 

 

 

AVENA ET AUTRES (ARRÊT) 47

férentes. Selon le Mexique, le moment où la personne détenue reçoit
l'information «est déterminant pour l'exercice des droits prévus par
l’article 36» et l'expression «sans retard» visée à l'alinéa 6) du para-
graphe | requiert une «immédiateté absolue». Le Mexique soutient que,
Particle 36 ayant pour objet et pour but de rendre possible une «véritable
assistance consulaire» et de protéger les ressortissants étrangers détenus
qui sont en situation de vulnérabilité,

«ja notification consulaire ... [doit] avoir lieu dès la détention et
avant tout interrogatoire pour que le consul puisse fournir au res-
sortissant des informations utiles sur le systéme juridique étranger et
l'aider à trouver un avocat avant qu'il ne prenne des décisions mal
avisées ou que l'Etat ne prenne des mesures risquant de porter
atteinte à ses droits».

79. En conséquence, selon le Mexique, à chaque fois qu'un ressortis-
sant étranger serait mterrogé avant d’être informé de ses droits en vertu
de l’article 36, il y aurait ipso facte violation de cet article, même s'il ne
s’est écoulé que peu de temps entre le moment où le ressortissant étranger
a été informé et celui où il est interrogé. C’est pourquoi le Mexique inclut
le cas de M. Juarez parmi ceux où, selon ce pays, il y a eu violation de
l'alinéa b) du paragraphe | de l’article 36, puisqu'il a été interrogé avant
d’être informé de ses droits consulaires, environ quarante heures après
son arrestation.

80. Le Mexique invoque également les travaux préparatoires de ia
convention de Vienne 4 l’appui de son interprétation de la condition
selon laquelle l'intéressé doit être informé «sans retard» de son droit à ce
que le poste consulaire reçoive une notification. En particulier, le Me-
xique rappelle que l'expression proposée à la conférence par la Commission
du droit international — «sans retard injustifié» — fut amendée sur pro-
position du Royaume-Uni tendant à supprimer le terme «injustifié».
Ainsi, comme Pexpliqua le représentant de ce pays, cela ne laisserait pas
supposer qu’un «certain retard serait acceptable», et aucun représentant
ne se déclara en désaccord avec les déclarations de l'URSS et du Japon
selon lesquelles l'amendement aurait pour effet d'exiger une information
«immédiate».

81. Les Etats-Unis contestent cette interprétation de l'expression «sans
retard». Selon eux, elle ne veut pas dire «immédiatement, et avant l’inter-
Togatoire», et une telle interprétation ne trouverait appui ni dans le
libellé, ni dans l’objet et le but de la convention de Vienne, ni dans ses
travaux préparatoires. Dans le manuel mentionné au paragraphe 63 ci-
dessus, le département d'Etat des Etats-Unis explique que l'expression
«sans retard» signifie «qu’il ne devrait pas y avoir de retard délibéré» et
que la mesure requise devra être prise «dès que cela est raisonnablement
possible compte tenu des circonstances». Il est escompté que normale-
ment la «notification aux fonctionnaires consulaires» se ferait «dans Jes
vingt-quatre à soixante-douze heures après l’arrestation ou la mise en
détention». Les Etats-Unis soutiennent également que cette interpréta-

39

 
 

 

AVENA ET AUTRES (ARRÊT) 48

tion de l'expression «sans retard» est en elle-même raisonnable et permet
en outre une Interprétation homogène de l'expression dans trois passages
différents de l'alinéa b} du paragraphe 1 de l’article 36 où elle est
employée. Quant aux travaux préparatoires, ils montreraient seulement
qu'un retard injustifié ou délibéré avait été exclu car inacceptable.

82. Pour les Etats-Unis, le but de l’articie 36 est de faciliter l'exercice
par un fonctionnaire consulaire de ses fonctions:

«l'importance de l'information consulaire donnée aux ressortissants
étrangers est donc limitée. I s’agit d’un mécanisme procédural qui
permet aux ressortissants étrangers de mettre en œuvre le processus
connexe de notification ... {elle} ne saurait avoir de caractère fonda-
mental dans le cadre d’une procédure pénale.»

83. La Cour se penchera à présent sur la question de l'interprétation
qu'il convient de donner à l’expression «sans retard» à la lumière des
arguments avancés devant elle par les Parties. La Cour constate tout
d'abord que te sens précis de cette expression, tel qu’il faut entendre à
l'alinéa b} du paragraphe 1 de l’article 36, n'est pas indiqué dans la
convention. Cette expression doit donc être interprétée au regard des
règles coutumières d'interprétation des traités, telles qu’elles ont trouvé
leur expression aux articles 31 et 32 de la convention de Vienne sur le
droit des traités.

84. L'article premier de la convention de Vienne sur les relations
consulaires, qui définit certains des termes utilisés dans celle-ci, ne donne
aucune définition de Pexpression «sans retard». En outre, dans les diffé-
rentes versions linguistiques de la convention, des termes divers sont uti-
lisés pour rendre les mots «sans retard» et «immédiatement», employés
respectivement aux articles 36 et 14 de ladite convention. La Cour relève
que les dictionnaires, dans les différentes langues de la convention de
Vienne, donnent des définitions divergentes de l'expression «sans retard»
{et aussi de l’adverbe «immédiatement»}. Il est donc nécessaire de cher-
cher ailleurs pour comprendre le sens de cette expression.

85. S'agissant de l’objet et du but de la convention, la Cour relève que
l’article 36 prévoit que les fonctionnaires consulaires doivent avoir la
liberté de communiquer avec les ressortissants de l'Etat d’envoi, de se
rendre auprès d'eux, de leur rendre visite et de s'entretenir avec eux et de
pourvoir à leur représentation en justice. Il n’est pas prévu, que ce soit au
paragraphe 1 de l’article 36 ou ailleurs dans la convention, que les fonc-
tions consulaires permettent a leurs titulaires de faire office eux-mémes de
représentants en justice, ni d’intervenir plus directement dans le système
de justice pénale. C’est ce que confirme en effet le libellé du paragraphe 2
de l’article 36 de la convention. Par conséquent, ni les termes de la
convention dans leur sens ordinaire, ni son objet et son but ne permettent
de penser que «sans retard» doit s'entendre par «immédiatement après
l'arrestation et avant l'interrogatoire».

86. La Cour relève en outre que, quelles que soient les incertitudes des
travaux préparatoires, ceux-ci ne viennent pas davantage étayer cette

40

 
AVENA ET AUTRES (ARRÊT) 49

interprétation. Au cours de la conférence diplomatique, l'expert de la
conférence, ancien rapporteur spécial de la Commission du droit interna-
tional, expliqua aux délégués que l'expression «sans retard injustifié»
avait été présentée par la Commission après une longue discussion, tant
en séance plénière qu'au sein du comité de rédaction, pour tenir compte
de circonstances spéciales en raison desquelles l’information relative à la
notification consulaire pourrait ne pas être donnée tout de suite. L’Alle-
magne, l’un des deux Etats qui présentèrent un amendement, proposa
pour sa part d'ajouter «et au plus tard dans le délai d’un mois». De nom-
breux représentants s’exprimèrent longuement sur le point de savoir si un
délai maximal comme celui-là serait acceptable, Lors de ce débat, aucun
représentant ne proposa d'employer le mot «immédiatement», Le dé-
lai précis le plus court fut celui proposé par le Royaume-Uni, en l’occur-
rence «promptement» et pas plus tard que «quarante-huit heures» après.
Finalement, faute d'accord sur un délai précis, l’autre proposition du
Royaume-Uni, qui était de supprimer le mot «injustifié», fut retenue
comme la position la plus généralement acceptable. Il est également inté-
ressant de constater que rien dans les travaux préparatoires n'indique
que l'expression «sans retard» pourrait avoir des sens différents dans
chacun des trois contextes particuliers où elle est employée à l’alinéa 5}
du paragraphe 1 de Farticle 36.

87. La Cour conclut de ce qui précède que Pexpression «sans retard»
ne dait pas nécessairement être interprétée comme signifiant «immédia-
tement» après l'arrestation. Elle observe en outre que, au cours des
débats de la conférence à ce sujet, aucun représentant ne fit le moindre
lien entre cette expression et la question de linterrogatoire. La Cour |
considère que la disposition figurant à l’alinéa 46) du paragraphe 1 de
Particle 36, qui impose aux autorités de l'Etat de résidence d'informer
«sans retard … l'intéressé de ses droits», ne saurait être interprétée
comme signifiant qu'il faut nécessairement fournir cette information avant
tout interrogatoire, si bien que commencer un interrogatoire avant que
l'information ne soit donnée constituerait une violation de l’article 36.

88. Même si, en application des règles habituelles d'interprétation,
l'expression «sans retard» visant l'obligation d'informer un individu
conformément à Falinéa b) du paragraphe 1 de Particle 36 ne doit pas
nécessairement être comprise comme signifiant «immédiatement» après
l'arrestation, les autorités ayant procédé à l'arrestation n’en ont pas moins
l'obligation de donner cette information à toute personne arrêtée aussitôt
que sa nationalité étrangère est établie, ou dès qu'il existe des raisons de
croire que cette personne est probablement un ressortissant étranger.

89. Dans aucun des cas mentionnés au paragraphe 77 ci-dessus, sauf
un seul, information relative au droit à 1a notification consulaire n’a été
donnée dans l’un ou l’autre des différents délais avancés par les représen-
tants à la conférence de Vienne ou les Etats-Unis eux-mêmes (voir para-
graphes 81 et 86 ci-dessus). En effet, soit i] n’y a eu aucune information,
soit celle-ci a été effectuée très longtemps aprés l'arrestation, Dans le cas
de M. Juarez (cas n° 10}, l'accusé a été informé de ses droits consulaires

4i

 

 
 

 

 

AVENA ET AUTRES (ARRÊT) 50

quarante heures après son arrestation. La Cour constate cependant que le
rapport d’arrestation de M. Juarez indiquait que ce dernier était né au
Mexique: en outre, la nationalité mexicaine de l'accusé avait été mention-
née dés le premier interrogatoire effectué par les agents du Federal
Bureau of Investigation (FBI après son arrestation. Il s'ensuit que la
nationalité mexicaine de M. Juarez était manifeste dès jes premiers
moments de sa détention par les autorités des Etats-Unis. Dans ces cir-
constances, et suivant son interprétation de l’expression «sans retard»
{voir paragraphe 88 ci-dessus}, la Cour conclut que les Etats-Unis ont
violé l'obligation, qui leur incombe en vertu de l'alinéa 4) du para-
graphe 1 de l’article 36, d'informer sans retard M. Juarez de ses droits
consulaires. La Cour relève qu’une cour supérieure de Californie était par-
venue à la même conclusion, quoique sur un autre terrain.

90. La Cour constate donc que les Etats-Unis ont, à l'égard de cha-
cune des personnes énumérées au paragraphe 16 ci-dessus, sauf M. Sal-
cido (cas n° 22; voir paragraphe 74 ci-dessus), manqué à leur obligation
d'informer les personnes arrêtées, à laquelle ils sont tenus en vertu de
l'alinéa 5) du paragraphe 1 de l’article 36 de la convention de Vienne.

91. Comme il a déjà été noté, l'alinéa b} du paragraphe 1 de l'ar-
ticle 36 comporte trois éléments. Jusqu'à présent, la Cour a examiné le
droit d'une personne arrêtée d’être informée qu'elle peut demander que
son poste consulaire soit averti. La Cour en vient à présent à un autre
élément de cet alinéa. Elle estime que les Etats-Unis ont raison lorsqu'ils
font observer que le fait qu’un poste consulaire mexicain n’ait pas reçu de
notification conformément à alinéa 6) du paragraphe | de l'article 36 ne
montre pas nécessairement que la personne arrêtée n’a pas été informée
de ses droits au titre de cette disposition. I! se peut en effet que cette per-
sonne ait été informée mais ait refusé que son poste consulaire recoive
notification de cette arrestation. Il importe toutefois que l'information
soit donnée, afin que le premier élément de l'alinéa 6) du paragraphe 1 de
Particle 36 soit satisfait, un élément duquel les deux autres éléments de cet
alinéa sont tributaires.

92. Dans deux cas seulement, les Etats-Unis ont affirmé que la per-
sonne arrêtée a été informée de ses droits consulaires, mais a demandé
qu'aucune notification ne soit adressée au poste consulaire. i s’agit des
cas de M. Juarez (cas n° 10) et de M. Solache (cas n° 47).

93. La Cour tient pour établi que M. Juärez (cas n° 10), lorsqu'il a été
informé de ses droits consulaires quarante heures après son arrestation
(voir paragraphe 89), a choisi de ne pas faire adresser de notification à
son poste consulaire. En revanche, en ce qui concerne M. Solache (cas
n° 47), il n'est pas établi aux veux de la Cour, au vu des éléments du dos-
sier, qu’il a demandé que son poste consulaire ne reçoive pas de notifica-
tion. En effet, aucune indication n’a été donnée à la Cour permettant
d'expliquer pourquoi, si une demande de non-notification a été faite, le
consulat a reçu ensuite une notification environ trois mois après.

94, Dans trois autres cas, les Etats-Unis alléguent que le poste consu-
laire du Mexique a reçu une notification formelle de la détention d’un

42

 
 

 

 

AVENA ET AUTRES (ARRÊT) 51

ressortissant de ce pays, sans que cette personne ait été préalablement
informée de ses droits consulaires. Il s’agit des cas de M. Covarrubias
(cas n° 6), de M. Hernandez (cas n° 34) et de M. Reyes (cas n° 54). Les
Etats-Unis affirment en outre que les autorités mexicaines ont été contac-
tées au sujet du cas de M. Loza (cas n° 52).

95. La Cour note que, dans le cas de M. Covarrubias (cas n° 6), les
autorités consulaires ont été averties de son arrestation par des tiers peu
de temps après celle-ci. Un interprète désigné par le juge a demandé envi-
ron seize mois plus tard que le consulat intervienne dans l'affaire avant le
procès. Il paraît douteux qu'un interprète puisse être considéré comme
une autorité compétente pour faire appliquer les dispositions interdépen-
dantes de l'alinéa 6) du paragraphe 1 de l’article 36 de la convention de
Vienne. Dans le cas de M. Reyes (cas n° 54), les Etats-Unis se sont
contentés de dire à la Cour qu’un procureur du département de la justice
de Oregon avait fait savoir aux autorités des Etats-Unis que le District
Attorney et l'inspecteur ayant procédé à l'arrestation de cette personne
avaient tous deux prévenu les autorités consulaires mexicaines de cette
arrestation. Aucun élément d’information n'est donné quant au moment
où cela s’est produit, par rapport à la date d’arrestation. M. Reyes a
effectivement reçu une aide avant son procès. Dans ces deux cas, la Cour
considère que le comportement des Etats-Unis, à supposer même qu’il
n'ait pas entraîné de graves conséquences pour les intéressés, n’en cons-
titue pas moins une violation des obligations qui leur incombent en vertu
de l'alinéa 5) du paragraphe 1 de l’article 36,

96. Dans le cas de M. Loza (cas n° 52), un membre du Congrès des
Etats-Unis pour l'Ohio avait pris contact avec ambassade du Mexique
au nom des procureurs de l'Ohio, quatre mois environ après l'arrestation
de Yaccusé, «en vue de se renseigner sur les procédures permettant
d'obtenir une copie certifiée conforme de l'acte de naissance de Loza».
La Cour n’a pas reçu copie de la lettre du membre du Congrès et est par
suite dans l'impossibilité de déterminer si elle précisait que M. Loza avait
été arrêté. La réponse de l'ambassade (qui ne figure pas davantage dans
la documentation fournie à la Cour) fut transmise par le membre du
Congrès au procureur chargé de la poursuite qui demanda alors au
bureau de l’état civil de Guadalajara une copie de l'acte de naissance.
Cette demande ne fait pas spécifiquement mention de l'arrestation de
M. Loza. Le Mexique soutient que son consulat n’a jamais reçu formel-
lement notification de l’arrestation de M. Loza, dont il n’a eu connaissance
qu'après que l'intéressé eut été déclaré coupable et condamné à la peine
capitale. Le Mexique inclut le cas de M. Loza parmi ceux dans lesquels
les Etats-Unis ont violé leur obligation de notification consulaire. Compte
tenu de tous ces éléments et en particulier du fait que l'ambassade a été
contactée quatre mois après l'arrestation et que le poste consulaire n’a
appris la détention de l'intéressé qu'après le verdict de culpabilité et la
condamnation, la Cour conclut que, dans le cas de M. Loza, les Etats-
Unis ont violé l'obligation de notification consulaire sans retard qui leur
incombe en vertu de l’alinéa b) du paragraphe 1 de l’article 36.

43

 

 

 
 

AVENA ET AUTRES (ARRÊT) 52

97. M. Heérnändez (cas n° 34) a été arrêté au Texas le mercredi
15 octobre 1997. Les autorités des Etats-Unis n'avaient aucune raison de
penser qu'il aurait pu avoir la citoyenneté américaine. Le poste consulaire
a été averti de son arrestation le lundi suivant, soit cinq jours après,
dont trois seulement étaient ouvrables. La Cour estime que, dans ces cir-
constances, les Etats-Unis ont averti sans retard le poste consulaire,
conformément à l'obligation qui est la leur en vertu de l'alinéa b} du
paragraphe 1 de l’article 36.

98. Dans la première de ses conclusions finales, le Mexique prie égale-
ment la Cour de dire que les violations de I alinga b} du paragraphe 1 de
Varticle 36 qu'il attribue aux Etats-Unis ont aussi privé «le Mexique de
son droit d'accorder sa protection consulaire et privé les cinquante-deux
ressortissants mexicains de leur droit de bénéficier de ia protection que le
Mexique leur aurait accordée conformément aux alinéas a) et c) du para-
graphe 1 de l’article 36 de la convention».

99. Le lien entre les trois alinéas du paragraphe | de Particle 36 a été
qualiñé par Ja Cour, dans l'arrêt rendu en l'affaire LaGrand (CL.
Recueil 2001, p. 492, par. 74), de «régime dont les divers éléments sont
interdépendants». Les conclusions à tirer en droit de cette interdépen-
dance dépendent nécessairement des faits de l’espéce. Dans l'affaire
LaGrand, la Cour a estimé que le fait de ne pas avoir informé pendant
seize ans les frères de leur droit à la notification consuluire a effective-
ment fait obstacle à l'exercice des autres droits que l’Allemagne aurait pu
décider d'exercer en application des alinéas a} et c}.

100. Tl y a lieu de réexaminer Vinterdépendance des trois alinéas du
paragraphe | de l’article 36 à la lumière des faits et circonstances parti-
culiers de la présente espèce.

101. La Cour rappellera tout d’abord que M. Juarez (cas n° 10; voir
paragraphe 93 ci-dessus), lorsqu'il a été informé de ses droits, a refusé
qu'une notification soit adressée à son poste consulaire. Il n’y a dès lors
dans ce cas violation ni de l'alinéa a) ni de l’atinéa c) du paragraphe 1 de
Particle 36.

102, Dans les autres cas, puisque les Etats-Unis n’ont pas agi confor-
mément à l'alinéa 6) du paragraphe 1 de Particle 36, le Mexique a été
effectivement empêché (totalement dans certains cas, et pendant long-
temps dans d’autres) d’exercer son droit, en application de lalinéa a) du
paragraphe 1, de communiquer avec ses ressortissants et de se rendre
auprès d'eux. Comme la Cour a déjà eu l’occasion de l’expliquer, peu
importe de savoir si le Mexique aurait apporté l'assistance consulaire «et
si un verdict différent aurait alors été prononcé. Il suffit de constater que
la convention conférait ces droits» (CEJ. Recueil 2001, p. 492, par. 74),
qui auraient pu être utilisés.

193. Il en va tout autant pour certains droits énoncés à l’alinéa c):
«[lJes fonctionnaires consulaires ont le droit de se rendre auprès d’un res-
sortissant de l'Etat d'envoi qui est incarcéré, en état de détention préven-
tive ou toute autre forme de détention, de s’entretenir et de correspondre
avec lui...»

44

 

 
 

 

AVENA ET AUTRES (ARRÊT) 53

104, En revanche, et au vu des éléments de fait propres à ka présente
espèce, il n'est pas possible de donner une réponse aussi générale à pro-
pos d’un autre droit visé à l’alinéa ¢}, à savoir le droit qu'ont les fonc-
tionnaires consulaires de «pourvoir à [la] représentation en justice» du
ressortissant étranger. Dans le présent différend, le Mexique a souligné
combien il était important que les fonctionnaires consulaires puissent
pourvoir à cette représentation avant et pendant le procès, et en particu-
lier au stade de la fixation de la peine dans les affaires où une peine sévère
peut être infligée; il a également signalé l'importance que peut revêtir
l'assistance, financière ou autre, que le fonctionnaire consulaire peut
fournir à l'avocat de l’accusé, notamment pour enquêter sur les antécé-
dents familiaux et l’état mental de ce dernier, lorsque ceux-ci sont perti-
nents aux fins de l'affaire. La Cour constate que l'exercice des droits de
l'Etat d'envoi en vertu de l'alinéa c) du paragraphe 1 de l’article 36 est
tributaire de Ja notification opérée par les autorités de l'Etat de résidence.
Des éléments d’information portés à la connaissance d'un Etat d'envoi
par d’autres moyens peuvent toutefois permettre à ses fonctionnaires
consulaires de prêter leur assistance en vue de pourvoir à la représenta-
tion en justice d’un ressortissant de cet Etat. Dans les cas suivants, les
autorités consulaires mexicaines ont appris la détention de leur ressortis-
sant en temps utile pour lui fournir une telle assistance, soit par la noti-
fication donnée par les autorités américaines (bien que celle-ci eût été
tardive au sens de l'alinéa 6) du paragraphe 1 de l’article 36), soit par
d’autres moyens: M. Benavides {cas n° 3), M. Covarrubias (cas n° 6},
M. Esquivel {cas n° 7), M. Hoyos (cas n° 9), M. Mendoza (cas n° 17),
M. Ramirez (cas n° 20}, M. Sanchez (cas n° 23), M. Verano (cas n° 27),
M. Zamudio {cas n° 29), M. Gomez (cas n° 33), M. Hernandez (cas n° 34),
M. Ramirez (cas n° 41), M. Rocha (cas n° 42), M. Solache (cas n° 47),
M. Camargo (cas n° 49) et M. Reyes (cas n° 54).

195. En ce qui concerne M. Manriquez (cas n° 14), la Cour manque
d'éléments d’information précis concernant le moment où son poste
consulaire a reçu la notification. Elle sait seulement que la notification est
intervenue deux ans avant le verdict, M. Manriquez n’ayant lui-même
jamais été informé de ses droits consulaires. Les Parties divergent égale-
ment quant au cas de M. Fuentes (cas n° 15): le Mexique affirme qu'il a
appris la détention de celui-ci pendant le procès, et les Etats-Unis que
cela eut lieu pendant la sélection des membres du jury, avant que ne com-
mence véritablement le procès. Dans le cas de M. Arias (cas n° 44), les
autorités mexicaines ont appris la détention de leur ressortissant moins
d’une semaine avant le début du procés. Dans ces trois cas, la Cour abou-
tit à la conclusion que les Etats-Unis ont violé les obligations qui leur
incombent en vertu de l’alinéa c} du paragraphe | de l’article 36,

106. Sur ce volet de l’affaire, la Cour conclut par suite:

1) que tes Etats-Unis ont manqué à leur obligation, en vertu de l'alinéa
b) du paragraphe 1 de Farticle 36 de la convention de Vienne, d’infor-
mer leg ressortissants mexicains détenus de leurs droits en vertu de

45

 
2)

3)

4)

 

 

 

AVENA ET AUTRES (ARRÊT) 54

cet alinéa, dans le cas des cinquante et une personnes suivantes:
M. Avena (cas n° 1), M. Ayala (cas n° 2}, M. Benavides (cas n° 3),
M. Carrera (cas n° 4), M. Contreras (cas n° 5), M. Covarrubias (cas
n° 6), M. Esquivel (cas n° 7), M. Gomez (cas n° 8), M. Hoyos (cas
n° 9), M. Juarez (cas n° 10), M. Lopez (cas n° 11), M. Lupercio (cas
n° 12), M. Maciel (cas n° 13), M. Manriquez (cas n° 14), M. Fuentes
(cas n° 15), M. Martinez (cas n° 16), M. Mendoza (cas n° 17),
M. Ochoa (cas n° 18), M. Parra (cas n° 19), M. Ramirez (cas n° 20),
M. Salazar (cas n° 21), M. Sanchez (cas n° 23), M. Tafoya (cas n° 24),
M. Valdez (cas n° 25), M. Vargas (cas n° 26), M. Verano (cas n° 27),
M. Zamudio (cas n° 29), M. Alvarez (cas n° 30), M. Fierro (cas n° 31),
M. Garcia (cas n° 32), M. Gomez {cas n° 33), M. Hernandez (cas
n° 34), M. Ibarra (cas n° 35), M. Leal (cas n° 36), M. Maldonado (cas
n° 37), M. Medellin (cas n° 38), M. Moreno (cas n° 39}, M. Plata (cas
n° 40}, M. Ramirez {cas n° 41), M. Rocha (cas n° 42), M. Regalado
(cas n° 43}, M. Arias (cas n° 44), M. Caballero (cas n° 45}, M. Flores
{cas n° 46), M. Solache {cas n° 47}, M. Fong (cas n° 48), M. Camargo
{cas n° 49), M. Pérez (cas n° 51), M. Loza (cas n° 52), M. Torres (cas
n° 53) et M. Reyes (cas n° 54);

que les Etats-Unis ont manqué à leur obligation, en vertu de lali-
néa b) du paragraphe 1 de l’article 36, de notifier au poste consulaire
du Mexique la détention des ressortissants de ce pays énumérés à l’ali-
néa 1} ci-dessus, sauf dans les cas de M. Juarez (cas n° 10) et M. Her-
nândez (cas n° 34};

que, du fait des violations par les Etats-Unis de l’alinéa 6} du para-
graphe 1 de l’article 36 visées à l'alinéa 2) ci-dessus, les Etats-Unis ont
également violé l'obligation qui leur incombe en vertu de l’alinéa a) du
paragraphe 1 de l’article 36 de la convention de Vienne de permettre
aux fonctionnaires consulaires mexicains de communiquer avec leurs
ressortissants et de se rendre auprès d’eux, ainsi que l'obligation qui
leur incombe en vertu de l'alinéa c) du paragraphe 1 de ce même ar-
ticle concernant le droit des fonctionnaires consulaires de se rendre
auprès de leurs ressortissants qui sont détenus;

que, du fait de ces violations de l'alinéa 4) du paragraphe 1 de l’ar-
ticle 36 commises par les Etats-Unis, ceux-ci ont également violé l’obli-
gation qui leur incombe en vertu de l’alinéa c) du paragraphe 1 de cet
article de permettre aux fonctionnaires consulaires mexicains de pour-
voir à la représentation en justice de leurs ressortissants, dans les cas
suivants: M. Avena (cas n° 1), M. Ayala (cas n° 2), M. Carrera (cas
n° 4), M. Contreras (cas n° 5), M. Gomez (cas n° 8), M. Lopez (cas
n° 11), M. Lupercio (cas n° 12), M. Maciel (cas n° 13), M. Manriquez
(cas n° 14), M. Fuentes (cas n° 15), M. Martinez (cas n° 16),
M. Ochoa (cas n° 18), M. Parra (cas n° 19), M. Salazar (cas n° 21),
M. Tafoya (cas n° 24), M. Valdez (cas n° 25), M. Vargas (cas n° 26},
M. Alvarez (cas n° 30}, M. Fierro (cas n° 31), M. Garcia {cas n° 32),
M. Ibarra (cas n° 35), M. Leal (cas n° 36), M. Maldonado (cas n° 37),
M. Medellin (cas n° 38), M. Moreno (cas n° 39), M. Plata (cas n° 40),

46

 
 

AVENA ET AUTRES (ARRÊT) 55

M. Regalado (cas n° 43), M. Arias (cas n° 44), M. Caballero (cas n° 45),
M. Flores (cas n° 46), M. Fong (cas n° 48), M. Pérez (cas n° 52),
M. Loza (cas n° 52) et M. Torres (cas n° 53).

*

PARAGRAPHE 2 DE L'ARTICLE 36

107. Dans sa troisième conclusion finale, le Mexique prie la Cour de
dire et juger que |

«les Etats-Unis ont violé les obligations qui leur incombent en vertu
du paragraphe 2 de l’article 36 de la convention de Vienne en ne per-
mettant pas un réexamen et-une revision véritables et effectifs des
verdicts de culpabilité et des peines entachés d’une violation du para-
graphe 1 de l'article 36».

108. Le paragraphe 2 de l’article 36 stipule que

«Les droits visés au paragraphe 1 du présent article doivent
s'exercer dans le cadre des lois et règlements de l'Etat de résidence,
étant entendu, toutefois, que ces lois et règlements doivent permettre
la pleine réalisation des fins pour lesquelles les droits sont accordés
en vertu du présent article.»

109. Le Mexique a soutenu à cet égard que les Etats-Unis,

«en appliquant les dispositions de leur droit interne pour rejeter ou
empêcher les recours au titre de la violation des droits conférés par
l’article 36 — et en ne permettant pas, de ce fait, un réexamen et une
revision effectifs des peines sévères imposées au terme de procédures
entachées de violations de l’article 36 — ... ont violé et continuent de
violer la convention de Vienne».

En particulier, le Mexique fait valoir que:

« Les Etats-Unis s'appuient sur plusieurs doctrines de droit interne
pour empêcher que soient attachées des conséquences juridiques aux
violations de l’article 36. En premier lieu, malgré la claire analyse qui
a été faite par la Cour dans l'affaire LaGrand, les juridictions amé-
ricaines, tant étatiques que fédérales, continuent à invoquer la règle
de la carence procédurale pour faire obstacle à tout examen des vio-
lations de l’article 36 — même si le ressortissant n’était pas conscient
de ses droits à la notification et à la communication consulaires et,
partant, du fait qu'il pouvait invoquer leur violation lors de son pro-
cés, précisément parce que les autorités compétentes n'avaient pas
respecte l’article 36.»

110. A cela, les Etats-Unis répondent que:

«les systèmes de justice pénale des Etats-Unis permettent l’examen

47

 

 
 

 

AVENA ET AUTRES (ARRET) 56

de toutes les erreurs commises, à la fois dans le cadre de la procédure
judiciaire et du recours en grâce auprès de l'exécutif, s’en remettant
à ce dernier lorsque la règle de la carence procédurale ne permet pas
de recourir à la première. Cela signifie que les «lois et règlements»
des Etats-Unis permettent de corriger les erreurs dont un accusé peut
être victime, correction qui s'opère conjointement par les recours
juridictionnels et le recours en grâce. L’ensemble de ces procédures,
avec la collaboration d’autres autorités compétentes, assure la pleine
réalisation des fins du paragraphe | de l’article 36, conformément au
paragraphe 2 de l’article 36. Et en cas de violation du paragraphe 1
de l’article 36, ces procédures remplissent la fonction de remède du
paragraphe 2 de l’article 36 en permettant aux Etats-Unis d'assurer
un réexamen et une revision des verdicts de culpabilité et des peines,
conformément à l'arrêt LaGrand.»

111. La règle de la «carence procédurale» (procedural default) en
vigueur aux Etats-Unis a déjà été portée à l’attention de la Cour dans
Yaffaire LaGrand. Dans la présente affaire, la brève définition que le
Mexique a fournie de cette règle dans son mémoire, et que les Etats-Unis
n’ont pas contestée, est la suivante: «le défendeur qui aurait pu soulever
une question de droit lors d’un procès, mais ne l’a pas fait, n’est généra-
lement pas autorisé à le faire dans les étapes suivantes de la procédure, en
appel ou au stade de la requête en habeas corpus». Cetté règle exige que
soient épuisées les voies de recours, entre autres au niveau de l'Etat,
avant qu'un recours en Aubeus corpus puisse être introduit devant les juri-
dictions fédérales, Dans l'affaire LaGrand, la règle en question était celle
qu'avaient appliquée les juridictions fédérales américaines: dans la pré-
sente espèce, le Mexique se plaint aussi de l'application de cette règle par
certaines cours d'appel pénales au niveau des Etats.

112. La Cour s’est déjà penchée dans l'affaire LaGrand sur l’applica-
tion de la règle de la «carence procédurale», qui selon le Mexique fait
obstacle à la pleine exécution par les Etats-Unis des obligations interna-
tionales leur incombant en vertu de l’article 36 de la convention de
Vienne, lorsqu'elle a examiné quelles en étaient les conséquences pour
l'application du paragraphe 2 de cet article. La Cour a souligné qu’«il y
a lieu d'établir une distinction entre cette règle en tant que telle et son
application en l'espèce», déclarant:

«En elle-même, cette règle ne viole pas l’article 36 de la conven-
tion de Vienne. Le problème se pose lorsque la règle de la carence
procédurale ne permet pas à une personne détenue de faire recours
contre sa condamnation et sa peine en prétendant, sur la base du
paragraphe 1 de l’article 36 de la convention, que les autorités natio-
nales compétentes ne se seraient pas acquittées de leur obligation
d'informer «sans retard» les autorités consulaires compétentes,
empêchant par là même cette personne de solliciter et d’obtenir
l'assistance consulaire de l'Etat d'envoi.» (Ci. Recueil 2001, p. 497,
par. 90.)

48

 

 
 

 

 

AVENA ET AUTRES (ARRÊT) 57

Sur cette base, la Cour a conclu que «la règle de la carence procédurale
a empêché les avocats des LaGrand de remettre en cause de façon effi-
cace, si ce n'est sur la base du droit constitutionnel des Etats-Unis, leurs
condamnations et leurs peines» (CEJ. Recueil 2001, p. 497, par. 91).
Cette conclusion de la Cour parait étre aussi valable dans la présente
affaire, où un certain nombre de ressortissanis mexicains se sont retrou-
vés exactement dans la même situation qu'elle l'était à propos de l'affaire
LaGrand.

113. La Cour reviendra plus loin sur cet aspect, 4 propos des remédes
demandés par le Mexique. Pour le moment, la Cour se contentera de
noter que la règle de la carence procédurale n’a pas été revisée et qu'il n’a
pas davantage été pris de dispositions pour empêcher son application
dans les cas où le défaut d’information imputable aux Etats-Unis eux-
mêmes n’aurait pas permis aux avocats de soulever en première instance
la question de la violation de la convention de Vienne. Il se peut ainsi que
la règle de la carence procédurale continue à empêcher les tribunaux
d’attacher une portée juridique notamment au fait que la violation des
droits énoncés au paragraphe 1 de l’article 36 a empêché le Mexique de
retenir en temps utile les services d'avocats privés pour assurer la repré-
sentation de certains de ses ressortissants et de les assister d’autre façon
dans leur défense. Dans ces hypothèses, l'application de la règle de la
carence procédurale aurait pour effet d'empêcher «la pleine réalisation
des fins pour lesquelles [des droits sont accordés en vertu [dudit] article»
et violerait par conséquent le paragraphe 2 de Particle 36. La Cour notera
d’ailleurs que dans plusieurs des cas visés dans les conclusions finales du
Mexique la règle de la carence procédurale a déjà trouvé application et
que dans d’autres elle pourrait être appliquée dans la suite de la procé-
dure. Toutefois, les procédures pénales engagées contre les ressortissants
mexicains n'en sont pas encore arrivées, sauf dans les trois cas qui seront
mentionnés ci-après au paragraphe 114, au stade où il n’existerait plus
aucune possibilité de recours judiciaire; autrement dit, il n’est pas encore
exclu que les verdicts de culpabilité et les peines soient «réexaminés et
revisés», comme le demandait la Cour dans l'affaire LaGrand, et comme
il sera expliqué plus avant aux paragraphes 128 et suivants. Il serait donc
prématuré de la part de la Cour de conclure à ce stade qu'il y a déjà, dans
ces cas, violation des obligations découlant du paragraphe 2 de l’ar-
ticle 36 de la convention de Vienne.

114. En revanche, la Cour relève que trois ressortissants mexicains ont
déjà fait l'objet d’une condamnation définitive; il s’agit de MM. Fierro
(cas n° 31), Moreno (cas n° 39) et Torres (cas n° 53), De plus, dans le cas
de M. Torres, la cour d’appel pénale de Oklahoma a fixé une date d’exé-
cution (voir paragraphe 21 in fine ci-dessus}. La Cour doit donc conclure
que, à l'égard de ces trois personnes, les Etats-Unis ont violé les obliga-
tions leur incombant en vertu du paragraphe 2 de Particle 36 de la
convention de Vienne.

49

 
 

 

 

AVENA ET AUTRES (ARRÊT) 58

CONSEQUENCES JURIDIQUES DE LA VIOLATION

115. Ayant conclu qu'il y a eu, dans la plupart des cinquante-deux cas
dont le Mexique a saisi la Cour, manquement aux obligations énoncées à
l'alinéa b} du paragraphe À de l'article 36 de la convention de Vienne, la
Cour en vient maintenant aux conséquences juridiques d’une telle viola-
tion et aux mesures juridiques à envisager pour y remédier.

116. Dans ses quatrième, cinquième et sixième conclusions, le Mexique
prie la Cour de dire et juger que:

«4) en considération des dommages qu'a subis le Mexique agissant
en son nom propre et dans l'exercice de la protection diploma-
tique de ses ressortissants, le Mexique 4 droit à une réparation
intégrale de ces dommages sous la forme de la resttiutio in inte-
grum;

5) cette restitution consiste dans l’obligation de rétablir le statu
quo ante en annulant ou en privant d'autre façon de tout effet
où valeur les verdicts de culpabilité rendus et les peines pronon-
cées à l'encontre des cinquante-deux ressortissants mexicains;
[ei

6) cette restitution comprend également l'obligation de prendre
toutes les mesures nécessaires pour qu’une violation passée de
Particle 36 n'ait pas d'incidence sur les procédures ultérieures. »

117, A l'appui de ses quatriéme et cinquième conclusions, le Mexique
déclare qu'«fill est bien établi que la restitutio in integrum constitue la
principale forme de réparation à laquelle peut prétendre un Etat lésé par
un fait internationalement illicite», et que, «[p]ar voie de conséquence, ies
Etats-Unis sont tenus de prendre les mesures nécessaires pour rétablir le
statu quo ante en ce qui concerne les ressortissants mexicains détenus,
jugés, déclarés coupables et condamnés en violation des droits qui leur
sont intérnationalement reconnus». Le Mexique soutient que, pour réta-
blir le stati quo ante, «la restitution, en l'espèce, doit prendre la forme
d’une annulation des verdicts de culpabilité rendus et des peines pronon-
cées à l'issue des procédures entachées de violations de l’article 36» et que
«[plar sa nature même, la restiturio exige que, si une obligation interna-
tionale a été violée dans le cadre d’un acte judiciaire, cet acte doit être
annulé et privé de tout effet ou valeur en droit interne». Le Mexique
demande ainsi dans ses conclusions que les verdicts de culpabilité rendus
et les peines prononcées à l'encontre des cmquante-deux ressortissants
mexicains soient annulés et que, dans toute procédure pénale future
contre ces cinquante-deux ressortissants mexicains, les preuves obtenues
en violation de l’article 36 de la convention de Vienne soient considérées
comme irrecevables.

118. Les Etats-Unis, pour leur part, estiment que

«[ljarrêt LaGrand demande aux Etats-Unis de permettre, dans
chaque cas, «le réexamen et la revision» en «tenant compte» de la

50

 
 

AVENA ET AUTRES (ARRÊT) 59

violation, et non pas «un réexamen et une infirmation», ni une ex-
clusion générale des éléments de preuve ou Fannulation de la condam-
nation, au seul motif qu'il y a eu violation du paragraphe 1 de l’article 36
et sans se demander si cette violation a influé sur la déclaration de ©
culpabilité et la condamnation, ni ... «un résultat précis, concret,
déterminé: rétablir le statu quo ante».

119. Le principe général applicable aux conséquences juridiques d’un
fait internationalement illicite a été énoncé par la Cour permanente
de Justice internationale, dans Vaffaire de PUsine de Charzéw, en ces
termes: «C’est un principe de droit international que la violation d’un en-
gagement entraîne l'obligation de réparer dans une forme adéquate.» (Usine
de Chorzéw, compétence, 1927, CLP.ILE série À n° 9, p. 21.) Quant à
savoir ce qui constitue une «réparation dans une forme adéquate», cela
dépend, manifestement, des circonstances concrètes de chaque affaire
ainsi que de la nature exacte et de importance du préjudice, puisqu'il
s’agit de déterminer quelle est la «réparation dans une forme adéquate»
qui correspond à ce préjudice. Dans une phase ultérieure de la même
affaire, la Cour permanente a développé ce point comme suit:

«Le principe essentiel, qui découle de la notion même d'acte illi-
cite et qui semble se dégager de la pratique internationale, notam-
ment de la jurisprudence des tribunaux arbitraux, est que la répara-
tion doit, autant que possible, effacer toutes les conséquences de
l'acte illicite et rétablir l'état qui aurait vraisemblablement existé si
ledit acte n’avait pas été commis.» (Usine de Chorzôw, fond, 1928,
C.PJ.L série À n° 17, p. 47)

120. Dans l'affaire LaGrand, la Cour a fait la déclaration générale sui-
vante au sujet du principe en jeu:

«La Cour estime à cet égard que, si les Etats-Unis, en dépit de
[leur] engagement [d'assurer la mise en œuvre des mesures spéci-
fiques adoptées en exécution de leurs obligations en vertu de l’ali-
néa b) du paragraphe f de l’article 36], manquaient à leur obligation
de notification consulaire au détriment de ressortissants allemands,
des excuses ne suffiraient pas dans les cas ou les intéressés auraient
fait l’objet d’une détention prolongée ou été condamnés à des peines
sévères. Dans le cas d'une telle condamnation, les Etats-Unis
devraient permettre le réexamen et la revision du verdict de culpabi-
lité et de la peine en tenant compte de la violation des droits prévus
par la convention. Cette obligation peut être mise en œuvre de di-
versées façons. Le choix des moyens doit revenir aux Etats-Unis.»
(CES. Recueil 2001, p. 513-514, par. 125.) :

121. De ta même manière, dans la présente espèce, il s’agit de déter-
miner quelle serait la réparation adéquate des violations de l'articie 36. Ti
ressort clairement des observations qui précèdent que les faits interna-

. tionalement illicites des Etats-Unis consistent en ce que leurs autorités

5l
 

AVENA ET AUTRES (ARRÊT) 60

compétentes n'ont pas informé les ressortissants mexicains concernés,
n'ont pas averti les postes consulaires mexicains et n’ont pas permis que
te Mexique fournisse l'assistance consulaire, Par conséquent, le moyen de
remédier à ces violations doit résider dans une obligation des Etats-Unis
de permettre le réexamen et la revision du cas de ces ressortissants par les
tribunaux américains, comme la Cour l'expliquera plus avant aux para-
graphes 128 à 134 ci-dessous, en vue de déterminer si dans chaque cas la
violation de l’article 36 commise par les autorités compétentes a en fait,
dans le cours de l'administration de la justice pénale, causé un préjudice
à l'intéressé.

122. La Cour réaffirme que Paffaire portée devant elle concerne l'ar-
ticle 36 de la convention de Vienne, et non le bien-fondé en soi de tout
verdict de culpabilité rendu ou de toute peine prononcée. La question de
savoir si les violations du paragraphe | de l'article 36 doivent être consi-
dérées comme ayant, dans l'enchaînement causal des événements, conduit
finalement à des verdicts de culpabilité et à des peines sévères fait partie
intégrante des procédures pénales devant les tribunaux des Etats-Unis et
relève de l'appréciation de ces derniers dans le cadre du réexamen et de la
revision. Ce faisant, il appartient aux tribunaux des Etats-Unis d’exami-
ner les faits, et notamment le préjudice et ses causes, en tenant compte de
la violation des droits prévus par la convention.

123. I] ne saurait être présumé que, comme l’affirme le Mexique,
l'annulation partielle ou totale des verdicts de culpabilité et des peines
constitue nécessairement le seul mode de réparation. À cet égard, le
Mexique cite l’arrêt rendu récemment par la Cour dans l’affaire relative
au Mandat d'arrêt du 11 avril 2000 (République démocratique du Conga
c. Belgique), dans lequel «la Cour a prescrit annulation d’un mandat
d'arrêt qu'une autorité judiciaire belge avait délivré à l'encontre du mi-
nistre des affaires étrangères de la République démocratique du Conge,
au mépris de l’immunité internationale de l'intéressé». Toutefois, il faut
distinguer clairement la présente affaire de celle du Afandar d'arrêt. Dans
cette dernière, la question faisant l’objet du différend était celle de la
licéité en droit international du fait même de l'émission, par les autorités
judiciaires belges, du mandat d’arrét contre le ministre congolais des
affaires étrangères. La Cour ayant conclu que ce fait violait les règles du
droit international relatives à l’immunité, la conséquence juridique adé-
quate était d’ordonner la mise à néant du mandat d'arrêt en question
(CI TJ. Recueil 2002, p. 33). Dans la présente affaire, en revanche, ce ne
sont pas les verdicts de cuipabilité rendus et les peines prononcées à
l'encontre des ressortissants mexicains qui doivent être considérés comme
une violation du droit international, mais uniquement certains manque-
menis 4 des obligations conventionnelles qui les ont précédés.

124. Le Mexique a également soutenu que le droit de notification et de
communication consulaires prévu par la convention de Vienne est un
droit de l'homme fondamental faisant partie des droits de ta défense (due
process) en procédure pénale et devant être garanti sur le territoire de
chacune des parties contractantes de la convention de Vienne; selon le

52

 

 

 
 

AVENA ET AUTRES (ARRÊT) 6l

Mexique, ce droit, en tant que tel, est si fondamental que sa violation a
ipso facto pour effet de vicier l’ensemble de la procédure pénale conduite
en contravention dudit droit. Sans qu'il lui soit nécessaire de se pronon-
cer sur la question de savoir si le droit en cause est ou non un droit de
l’homme, la Cour fera observer que ni le texte ni l’objet et le but de la
convention, ni aucune indication qui figurerait dans les travaux prépara-
toires, ne permettent d'arriver à la conclusion que le Mexique tire de cet
argument.

125. Pour ces motifs, les quatrième et cinquième conclusions du Me-
xique ne sauraient être accueillies.

126. Le raisonnement suivi par la Cour à propos de la cinquième
conclusion du Mexique vaut également pour la sixième. Dans ses déve-
loppements concernant cette sixième conclusion, le Mexique,

«[alu titre de son droit à la restitutio in integrum, ... demande éga-
lement à la Cour d’ordonner que les déclarations et les aveux obte-
nus avant que l'intéressé ait été informé de son droit à l'assistance
consulaire ne soient pas admis dans toute procédure pénale qui
pourrait être engagée ultérieurement contre ses ressortissants».

Le Mexique soutient que «(la règle de l’inadmissibilité s’applique tant
dans les systèmes de common law que dans les systèmes de droit civil et
impose d’exclure les éléments de preuve qui sont obtenus d’une manière
contraire aux exigences d’une procédure régulière» et, sur cette base,
conclut:

«Puisque la règle de l'inadmissibilité a le statut de principe général
de droit, la Cour peut déclarer que les Etats-Unis sont tenus d’appli-
quer ce principe à l'égard des dépositions et des aveux recueillis par
les fonctionnaires de police américains avant que les ressortissants
mexicains accusés n'aient été informés de leurs droits consulaires,
dans toute procédure pénale qui pourrait être engagée ultérieure-
ment à leur encontre.»

127. La Cour n’estime pas nécessaire d’examiner le bien-fondé de la
thèse du Mexique selon laquelle la «règle de Pinadmissibilité» est «un
des principes généraux de droit visés à l’alinéa €} du paragraphe de l’ar-
ticle 38 du Statut de la Cour». Le point soulevé par le Mexique dans sa
sixième conclusion est lié à la question de savoir quelles sont les consé-
quences juridiques qui découlent de la violation des obligations énoncées
au paragraphe 1 de l’article 36 de la convention de Vienne, question dont
la Cour a déjà suffisamment traité à propos des quatrième et cinquième
conclusions du Mexique. La Cour estime qu’il appartiendra aux tribu-
naux américains concernés par le processus de réexamen et de revision
d'examiner cette question à la lumière des circonstances concrètes
propres à chaque cas. Pour ce motif, la sixième conclusion du Mexique
ne saurait être accueillie.

128. Si [a Cour n’a pas donné suite aux quatrième, cinquième et
sixième conclusions du Mexique concernant les mesures à prendre pour

53

 
 

 

AVENA ET AUTRES (ARRÊT) 62

remédier à la violation par les Etats-Unis des obligations internationales
leur incombant en vertu de l’article 36 de la convention de Vienne, il n’en
demeure pas moins que ces violations, selon ce qu’a constaté la Cour, ont
bien été commises et qu'il lui appartient donc de préciser les moyens par
lesquels devra être réparé le préjudice que les Etats-Unis ont causé au
Mexique et à ses ressortissants en ne s’acquittant pas desdites obligations.
Comme il a déjà été observé au paragraphe 120, la Cour a énoncé dans
l'arrêt LaGrand le principe général à appliquer en l'occurrence pour répa-
rer un préjudice de cette nature (CT J. Recueil 2001, p. 513-514, par. 125).

129. A cet égard, le Mexique, dans sa septième conclusion, prie égale-
ment la Cour de dire et juger que:

«[djans la mesure où les cinquante-deux verdicts de culpabilité ou
peines ne seraient pas annulés, les Etats-Unis devront assurer, par les
moyens de leur choix, un réexamen et une revision véritables et effec-
tifs de ces verdicts et peines, et cette obligation ne pourra être satis-
faite par des procédures de grâce ni par l’application d’aucune règle
ou doctrine [n’attachant pas de portée juridique à la violation du
paragraphe 1 de l’article 36]».

130. Sur cette question «du réexamen et de la revision», ta position
des Etats-Unis est qu'ils se sont dûment conformés dans leur conduite
aux prescriptions de larrét LaGrand. Développant cet argument, les
Etats-Unis exposent que «{JJa Cour a indiqué dans l'affaire LaGrand que
le choix des moyens pour permettre le réexamen et la revision demandés
«doit revenir» aux Etats-Unis», mais que «le Mexique ne veut pas lais-
ser ce choix aux Etats-Unis, ... il veut que la Cour engage le réexamen à
leur place et décide à l’instant que la violation implique d’infirmer dans
chaque cas le verdict de culpabilité et la peine».

131. La Cour, en déclarant dans l'arrêt LaGrand que «les Etats-Unis
d'Amérique devront, en mettant en œuvre les moyens de leur choix, per-
mettre le réexamen et la revision du verdict de culpabilité et de la peine»
(CLS. Recueil 2001, p. 516, par. 128, point 7; les italiques sont de la
Cour), a reconnu qu'il fallait laisser aux Etats-Unis le soin de décider au
premier chef des modalités concrètes de ce réexamen et de cette revision.
I] convient de souligner, toutefois, que cette liberté quant au choix des
moyens de réexamen et de revision comporte une restriction: ainsi qu’il
est dit clairement dans le passage de l'arrêt qui vient d'être cité, ce réexa-
men et cetie revision doivent se faire «en tenant compte de la violation
des droits prévus par la convention» (CLS Recueil 2001, p. 514,
par. 125), y compris notamment sous angle des conséquences juridiques
qu'a cues cette violation dans la suite de la procédure pénale.

132. Les Etats-Unis exposent 1} que, «avec le réexamen et la revision,
la décision rendue par la Cour dans l'affaire LaGrand a prescrit une pro-
cédure de réexamen du verdict de culpabilité et de la peine à la lumière
d’une violation de l’article 36», 2) que, «en prescrivant une procédure de
réexamen, la Cour a nécessairement donné à entendre que cette procé-
dure pourrait légitimement se conclure par la confirmation du verdict de

54

 
 

 

AVENA ET AUTRES (ARRET} 63

culpabilité et de la peine», et 3) que «le remède demandé par le Mexique
dans la présente affaire est absolument incompatible avec l’arrét LaGrand:
il vise précisément un résultat quant au fond que la Cour a refusé
d'accorder dans l’arrêt LaGrand».

133. La Cour fera toutefois observer que la situation actuelle est, selon
les règles de la procédure pénale des Etats-Unis, et comme l’a expliqué
leur agent lors des audiences, que

«[llorsqu'un accusé a fait valoir en première instance que fe défaut
d'information consulaire a porté atteinte à un droit particulier qui
revêt un caractère essentiel pour l'équité du pracès, une juridiction
d'appel peut examiner comment la juridiction inférieure a traité cette
réclamation»,

. my

mais que

«fsji le ressortissant étranger wa pas soulevé de grief fondé sur
l'article 36 en première instance, if pourrait se trouver devant des
obstacles d'ordre procédural [à savoir l'application de la règle de la
carence procédurale] s’il invoque ce grief particulier lors de recours
judiciaires directs ou incidents» (les italiques sont de la Cour).

En conséquence, un recours s'appuyant sur la violation du paragraphe 1
de l’article 36 de la convention de Vienne, si fondé füt-1l en soi, pourrait
être déclaré irrecevable par les juridictions des Etats-Unis, par l'effet de la
règle de la carence procédurale (voir paragraphe 111 ci-dessus).

134. Il ne suffit pas de faire valoir, comme le font les États-Unis, que
«[qluelle que soit l'appellation sous laquelle sa demande est présentée,
le ... droit [du défendeur mexicain] sera considéré comme justifié s’il est
Invoqué sous quelque forme que ce soit en première instance» (les ita-
liques sont de la Cour} et que:

« De cette manière, même si avoir ormmis de formuler le grief comme
une violation de la convention de Vienne peut signifier que [le défen-
deur] a, sur un plan technique, perdu son droit de soulever cette
question au titre de la convention de Vienne, en appel cette omission
ne fera pas obstacle à ce qu'il puisse soutenir qu'il a subi un préjudice
parce qu'il a été privé de cette protection essentielle, nécessaire pour
l'équité d'un procès.» (Les italiques sont de la Cour.)

Le point crucial, en pareille situation, est que, par l’effet de la règle de la
carence procédurale telle qu'elle est actuellement appliquée, l'intéressé se
voit en fait interdire de soulever la question de la violation des droits que
lui reconnaît l’article 36 de la convention de Vienne et ne peut que cher-
cher à faire valoir ses droits au titre de la Constitution des Etats-Unis.

#

135. Dans la seconde partie de sa septième conclusion, le Mexique dit
que «cette obligation [consistant à assurer le réexamen et Ja revision] ne

55

 
 

 

AVENA ET AUTRES (ARRÊT) 64

pourra être satisfaite par des procédures de grâce». Le Mexique déve-
loppe cet argument en soutenant avant tout que «s’en remettre aux pro-
cédures de recours en grâce ne saurait permettre aux Etats-Unis de
s'acquitter de l'obligation qui est la leur de remédier aux violations, telle
que cette obligation a été définie par la Cour dans l'arrêt LaGrand». Plus
précisément, le Mexique dit ceci:

« Premièrement, il est clair que, dans les prescriptions qu'elle a
adressées aux Etats-Unis dans l'affaire LaGrand, la Cour envisageait
manifestement que «le réexamen et la revision» s’effectueraient dans
le cadre de procédures judiciaires...

Deuxièmement, la Cour savait parfaitement que le cas des frères
LaGrand avait été examiné par la commission des grâces de l’Ari-
zona qui avait pris en considération la violation de leurs droits
consulaires, C’est pourquoi la Cour a estimé, dans l'affaire LaGrand,
que l’examen du recours en grâce ne constituait pas en soi «le réexa-
men et la revision» requis...

Finalement, la Cour a précisé que les Etats-Unis devaient «per-
mettre le réexamen et la revision du verdict de culpabilité et de fa
peine en tenant compte de la violation des droits prévus par la
convention» ... [aux Etats-Unis], selon un principe élémentaire de
leur code de procédure pénale, ce sont les juridictions qui réexa-
minent les condamnations et non les commissions de recours en
grace. A l'exception des rares cas où la grâce est accordée en
raison de l’innocence du condamné, c’est la justesse de la peine et
non du verdict de culpabilité qui est examinée lors des recours en
grâce contre les condamnations à mort.»

En outre, le Mexique soutient que la procédure des recours en grâce est
en soi un remède sans efficacité qui ne saurait répondre aux obligations
internationales des Etats-Unis. Et le Mexique de conclure: «l'examen des
recours en grâce n'obéit à aucune norme, se déroule dans le secret et
échappe à tout contrôle judiciaire ».

En dernier lieu, au soutien de sa thèse, le Mexique dit encore que

«le refus par les autorités chargées], aux Etats-Unis,] au niveau des
Etats de l’examen des recours en grâce de tenir compte des interven-
tions du département d'Etat des Etats-Unis dans les affaires de res-
sortissants mexicains condamnés à mort dément que l'examen des
recours en grâce puisse donner lieu à un examen véritable des viola-
tions des droits conférés par Particle 36».

136. Pour faire échec a cette thése du Mexique, les Etats-Unis sou-
tiennent qu'ils «permettent ... «une pleine réalisation» des «fins pour les-
quelles les droits sont accordés [en vertu du paragraphe 1 de l’article 36]»
par la procédure de recours en grâce auprès de l'exécutif», Leurs arguments
sont que «cette procédure … est parfaitement adaptée à la tâche consis-
tant à assurer réexamen et revision». Les Etats-Unis expliquent que «le
recours en grâce est plus qu'une simple question de grâce; il fait partie de

56

 
 

 

AVENA ET AUTRES (ARRÊT) 65

la structure d'ensemble visant à assurer justice et équité dans le fonction-
nement» du système judiciaire, et que «[lles procédures de recours en
grâce font partie intégrante des «lois et règlements» existants des Etats-
Unis, par lesquels les erreurs font l’objet d’un examen».

137, Concrètement, dans les circonstances de l’espèce, les Etats-Unis
affirment que deux points méritent d'être relevés tout particulièrement:

«En premier lieu, ces procédures de recours en grâce permettent
une large participation des avocats de la défense, y compris un
conseil de l'accusé et Je fonctionnaire consulaire de l'Etat d’envoi...
En second lieu, les fonctionnaires chargés des recours en grâce ne
sont pas liés par les principes de carence procédurale, du caractère dé-
finitif des décisions de justice rendues en dernier ressort, de normes
en matière de préjudice ni par toute autre limitation pesant sur
la revision judiciaire. Ils peuvent examiner tous faits et circonstances
qui leur semblent appropriés et pertinents, y compris notamment les
moyens fondés sur la convention de Vienne.»

138. La Cour soulignera que le «réexamen et [la] revision» qu'elle a
prescrits dans l'affaire LaGrand doivent être effectifs. Ils doivent donc
«ten[ir] compte de la violation des droits prévus par la convention»
(CLF. Recueil 2001, p. 516, par. 128, point 7)} et garantir que ladite vio-
lation et le préjudice en résultant seront pleinement étudiés et pris en
considération dans le processus de réexamen et de revision. Enfin, ledit
réexamen et ladite revision doivent porter à la fois sur la peine prononcée
et sur le verdict de culpabilité rendu.

139. Il s'ensuit que, dans une situation où il y a eu violation des droits
découlant du paragraphe 1 de l'article 36 de la convention de Vienne,
l'accusé présente sa demande y relative non pas à raison du «préjudice
causé à un droit essentiel à une procédure équitable» — notion qui
concerne la jouissance des droits de la défense {due process] garantis par
la Constitution américaine —, mais à raison de l’atteinte portée aux
droits qu’il peut tirer du paragraphe 1 de l’article 36. Les droits garantis
par la convention de Vienne sont des droits conventionnels que les Etats-
Unis se sont engagés à respecter à l'égard de Findividu intéressé, quels
que soient les droits de la défense tels que prévus par le droit constitu-
tionnel américain. À cet égard, la Cour signalera que ce qui est crucial
dans le processus de réexamen et de revision, c’est l'existence d’une pro-
cédure garantissant qu’il sera accordé tout le poids voulu à la violation
des droits définis dans la convention de Vienne, quelle que soit finalement
l'issue de ce réexamen et de cette revision.

140. Comme la Cour l'explique aux paragraphes 128 à 134 ci- dessus,
chaque fois que Ja violation des droits individuels conférés à des ressor-
tissants mexicains par l'alinéa b} du paragraphe 1 de Farticle 36 de la
convention se traduit, dans le déroulement des procédures judiciaires qui
suivent, par une détention prolongée des individus en question ou par un
verdict de culpabilité et par une condamnation à des peines sévères,
il faut cxaminer les conséquences juridiques de ladite violation et les

57

 

 
 

AVENA ET AUTRES (ARRÊT) 66

prendre en considération dans le cadre du réexamen et de Ja revision à
opérer. La Cour considère que c’est la procédure judiciaire qui est adaptée
à cette tâche.

141. Dans l'affaire LeGrand, la Cour a laissé aux Etats-Unis le choix
des moyens par lesquels le réexamen et la revision devaient étre réalisés,
en particulier à la lumière de la règle de la carence procédurale. Néan-
moins, la prémisse sur laquelle la Cour s'était fondée dans l'affaire
LaGrand est que le réexamen et la revision auraient lieu dans le cadre de
la procédure judiciaire globale par laquelle passe chaque accusé.

142. S'agissant du recours en grâce, la Cour constate que celui-ci
exerce une fonction importante dans l'administration de la justice pénale
aux Etats-Unis et que «c'est depuis toujours le remède qui permet d’évi-
ter les erreurs judiciaires quand la procédure judiciaire elle-même est à
son terme» (Herrera c. Collins, 506 US 390 (1993), p. 411-412). La
Cour reconnaît que le recours en grâce auprés du pouvoir exécutif, s’il
n'est pas judiciaire, fait partie de la structure d'ensemble visant à assurer
justice et équité dans le fonctionnement du système de justice pénale des
Etats-Unis. Elle doit cependant souligner que la question à laquelle il faut
répondre en l'espèce nest pas de savoir si, en tant qu’institution, la pro-
cédure de recours en grâce fait ou non partie intégrante des «lois et régle-
menis existants aux Etats-Unis», mais celle de savoir si la procédure de
recours en grâce telle qu'elle est pratiquée aux Etats-Unis dans le système
pénal de différents Etats peut, en soi et à elle seule, constituer un moyen
approprié pour assurer véritablement «le réexamen et la revision du ver-
dict de culpabilité et de la peine en tenant compte de la violation des
droits prévus par la convention», comme la Cour l’a prescrit dans l'arrêt
LaGrand (CEU. Recueil 2001, p. 514, par. 125).

143, Il se peut, comme ‘es Etats-Unis le soutiennent, que, dans un cer-
tain nombre de cas, «la procédure de recours en grace donne effective-
ment lieu à des annulations de verdict et à des commutations de peine».
En ce sens et dans cette mesure, il est possible de plaider que les faits
exposés par les Etats-Unis prouvent que les procédures de grâce ont une
certaine efficacité pour sauver la vie de condamnés qui se trouvent dans le
couloir de la mort. Toutefois, la Cour constate que la procédure de
recours en grace, telle qu’elle est pratiquée actuellement dans le cadre du
système de justice pénale des Etats-Unis, n’apparait pas satisfaire aux exi-
gences décrites au paragraphe 138 ci-dessus et que, dès lors, elle ne sau-
rait suffire à elle seule à constituer un moyen approprié de «réexamen et
revision» tel que la Cour l’a envisagé dans l’affaire LaGrand. La Cour
considère néanmoins que des procédures appropriées de recours en grâce
peuvent compléter le réexamen et la revision judiciaires, notamment dans
hypothèse où le système judiciaire n'aurait pas dûment tenu compte de
la violation des droits prévus par la convention de Vienne, comme dans le
cas des trois ressortissants mexicains visés au paragraphe 114 ci-dessus.

58

 
 

AVENA ET AUTRES (ARRÊT) 67

144. En dernier lieu, la Cour examinera la huitième conclusion du
Mexique dans laquelle ce dernier la prie de dire et juger que:

«Les Etats-Unis d'Amérique devront cesser leurs violations de
l’article 36 de la convention de Vienne à l’égard du Mexique et de ses
cinquante-deux ressortissants et devront fournir des garanties et
assurances appropriées qu'ils prendront des mesures suffisantes pour
faire plus largement respecter le paragraphe 1 de Particle 36 et assu-
rer le respect du paragraphe 2.»

145. A cet égard, le Mexique reconnait que les Etats-Unis mênent une
action pour faire mieux prendre conscience du droit à l’assistance consu-
laire en assurant Ja diffusion de brochures et de fiches et en organisant
des programmes de formation; la Cour a quant à elle pris acte des me-
sures adoptées par les Etats-Unis à cette fin dans la décision qu’elle a
rendue dans l'affaire LaGrand (C.E J. Recueil 2001, p. 511-513, par, 121,
123-124). Le Mexique constate toutefois avec regret que

«le programme américain, quelle qu’en soit la nature, [s'est] révélé
inefficace pour empêcher les autorités compétentes de violer de
manière récurrente et continue les droits de notification et d’assis-
tance consulaires garantis par l’article 36».

146. En particulier, au sujet de ja violation des obligations découlant
du paragraphe 1 de l’article 36 de la convention de Vienne, le Mexique
formule les griefs suivants:

«Tout d'abord, les autorités compétentes des Etats-Unis omettent
systématiquement d'informer sans retard les intéressés, ainsi que le
requiert l'alinéa 6) du paragraphe 1 de l’article 36, faisant ainsi ob-
stacle non seulement à la communication et à l'accès prévus par l’ali-
néa a}, mais aussi à l'assistance envisagée à l’alinéa c} dudit para-
graphe. Ces violations continuent nonobstant l’arrêt rendu par la
Cour en l'affaire LaGrand et le programme décrit alors.

Le Mexique a en outre démontré que cette pratique de violation
systématique continue. Au cours du premier semestre de l’année
2003, le Mexique a recensé au moins cent cas où les autorités com-
pétentes des Etats-Unis ont arrêté des ressortissants mexicains pré-
sumés criminels sans les informer en temps voulu de leurs droits en
matière de notification consulaire. »

En outre, en ce qui concerne la violation des obligations découlant du
paragraphe 2 de l’article 36 de la convention de Vienne, le Mexique for-
mule les griefs ci-après:

«Ensuite, les juridictions des Etats-Unis continuent d'appliquer
les doctrines de la carence procédurale et de la non-rétroactivité qui
les empêchent d'examiner au fond les réclamations présentées au
titre de la convention de Vienne; quant aux juridictions qui ont
examiné de telles demandes au fond (parce qu’aucune restriction

59

 

 
AVENA ET AUTRES (ARRÊT) 68

procédurale n°y faisait obstacle), elles ont invariablement décla-
ré qu'aucune forme de réparation n'était disponible pour remédier à
une violation des obligations prévues par l’article 36... De même, en
se reposant sur les mécanismes de recours en grâce pour satisfaire a
obligation de réexamen ét de revision que leur a imposée la Cour en
l'affaire LaGrand, les Etats-Unis ont délibérément choisi de laisser
ces règles et doctrines continuer à produire leur effet inéluctable.
Dans ces conditions, les Etats-Unis continuent de violer le para-
graphe 2 de l’article 36 en ne permettant pas la pleine réalisation des
fins pour lesquelles les droits sont accordés en vertu de Particle 36.»

147. Les Etats-Unis s'opposent à cette thèse du Mexique en soutenant
qu’«ils poursuivent] sans relâche leurs efforts pour mieux transmettre
l'information sur la notification consulaire et que ces initiatives pro-
duisfent] des résultats concrets». Ils exposent que le Mexique «(ne démontre]
nullement ... que des violations de l’article 36 se soient poursuivies «de
manière récurrente et continue» après le prononcé de l'arrêt LaGrand».

148. Le Mexique insiste sur la nécessité de demander la cessation de
Villicite parce que, prétend-il, la violation de l’article 36 à l'égard
du Mexique et de ses cimquante-deux ressortissants persiste. La Cour
considère cependant que le Mexique n’a pas établi l'existence d’une
violation continue de Particle 36 de la convention de Vienne à l'égard des
cinquante-deux personnes visées dans ses conclusions finales: elle ne
saurait dès lors accueillir la demande mexicaine visant à obtenir la
cessation. Elle fera en outre observer que, comme ces cinquante-deux
cas individuels se trouvent actuellement à différents stades de la procé-
dure pénale devant les juridictions américaines, ils sont pendants; et ja
Cour a déjà indiqué, en ce qui les concerne, ce qu'elle considère comme
le remède approprié, c'est-à-dire le réexamen et la revision à raison
de la violation de la convention de Vienne.

149. La demande de garantie de non-répétition formulée par le Me-
xique se base sur lallégation que, au-delà des cinquante-deux cas consi-
dérés, il existerait une pratique de violation «récurrente et continue» de
l’article 36 par les Etats-Unis. A cet égard, la Cour fait observer qu’elle
n'a pas été dûment saisie d'éléments de preuve de nature à faire appa-
raître une pratique habituelle revétant un caractère général. S'il y a des
raisons de s'inquiéter du fait que, même à la suite du prononcé de l’arrêt
en l'affaire LaGrand, il subsiste un grand nombre de cas où l'obligation de
fournir l'information consulaire à des ressortissants mexicains n'est pas
respectée, la Cour prend acte de ce que les Etats-Unis ont mené une
action intensive pour faire en sorte que les services de la force publique
fournissent l'information consulaire requise à tout individu arrêté dont ils
savent ou ont tout lieu de croire qu'il s’agit d’un étranger. Tout particu-
lièrement en ce qui concerne Pinformation consulaire à communiquer
préalablement au procès, il convient de relever que les Etats-Unis ont
cherché de bonne foi à s'acquitter des obligations leur mcombant en
vertu du paragraphe 1 de l’article 36 de la convention de Vienne en adop-

60

 

 
 

 

AVENA ET AUTRES (ARRET) 69

tant certaines mesures, qui ont consisté par exemple à lancer en 1998 un
nouveau programme de sensibilisation, lequel s’est traduit notamment
par la diffusion auprès des autorités fédérales, étatiques et locales, du
manuel du département d'Etat mentionné ci-dessus au paragraphe 63. La
Cour souhaite réitérer dans ce contexte les observations qu'elle a formu-
lées au paragraphe 64 concernant certains efforts faits sur le plan local
afin de fournir, parallèlement à la lecture des «droits Miranda», Finfor-
mation prévue à l'alinéa b} du paragraphe 1 de l’article 36.

150. La Cour entend par ailleurs rappeler à ce sujet que, dans l'affaire
LaGrand, V'Allemagne a notamment voulu obtenir «des Etats-Unis une
assurance pure et simple qu'ils ne répéteront pas leurs actes illicites»
(CLS. Recueil 2001, p. 511, par. 120). Concernant cette demande de
caractère général visant l'obtention d’une assurance de non-répétition, la
Cour a dit ceci:

«[S]i, dans le cadre d'une instance, un Etat fait référence de ma-
niére répétée devant la Cour aux activités substantielles auxquelles
il se livre aux fins de mettre en œuvre certaines obligations décou-
lant d’un traité, cela traduit un engagement de sa part de poursuivre
les efforts entrepris à cet effet. Certes, le programme en cause ne
peut fournir l’assurance qu'il n'y aura plus jamais de manquement
des autorités des Etats-Unis à l'obligation de notification prévue à
l'article 36 de la convention de Vienne. Mais aucun Etat ne pourrait
fournir une telle garantie et Allemagne ne cherche pas à l'obtenir.
La Cour estime que l’engagement pris par les Etats-Unis d’assurer la
mise en œuvre des mesures spécifiques adoptées en exécution de leurs
obligations au titre de l’alinéa 6) du paragraphe 1 de l’article 36 doit
être considéré comme satisfaisant à la demande de l'Allemagne
visant à obtenir une assurance générale de non-répétition.» (CL
Recueil 2007, p. 512-513, par. 124.)

La Cour estime que, s'agissant de la demande du Mexique visant à obte-
nir des garanties et assurances de non-répétition, ce qu'elle a dit dans
l'extrait ci-dessus de l'arrêt LaGrand demeure applicable et satisfait ladite
demande.

#
* *

151. La Cour souhaite encore réaffirmer un point important. En
l'espèce, elle a eu l’occasion d’examiner les obligations incombant aux
Etats-Unis en vertu de l’article 36 de la convention de Vienne à l'égard de
ressortissants mexicains condamnés à mort aux Etats-Unis. Elle a fait
porter les conclusions qu’elle a consacrées au devoir de réexamen et de
revision des verdicts de culpabilité et des peines sur cet élément des peines
sévères prononcées à l’encontre d'étrangers qui se trouvent avoir la natio-
nalité mexicaine. Pour éviter toute ambiguïté, il y a ficu de préciser que,
bien que les observations de la Cour intéressent les cas des ressortissants
mexicains qui lui ont été soumis par le Mexique, elle s’est référée aux

61

 

 

 
 

AVENA ET AUTRES (ARRÊT) 70

questions de principe soulevées au cours de la présente instance du point
de vue de l'application générale de la convention de Vienne, et qu'il ne
saurait être question d’appliquer un argument a contrarie à la moindre
des conclusions que la Cour formule dans le présent arrêt. En d’autres
termes, on ne saurait déduire du fait que la Cour a en à se prononcer
uniquement sur le cas de ressortissants mexicains dans le cadre de la pré-
sente affaire que les conclusions de cet arrêt sont inapplicables à d’autres
ressortissants étrangers se trouvant dans les mêmes conditions aux Etats-
Unis.

*k _#

152. Par son ordonnance du 5 février 2003, la Cour, donnant suite à
une demande du Mexique, a indiqué à titre de mesure conservatoire que

«les Etats-Unis d'Amérique prendront toute mesure pour que
MM. César Roberto Fierro Reyna, Roberto Moreno Ramos et Os-
valdo Torres Aguilera ne soient pas exécutés tant que l’arrêt définitif
en la présente instance n'aura pas été rendu» (CI. Recueil 2003,
p. 91-92, par. 59, point Tj) (voir paragraphe 21 ci-dessus).

L’ordonnance du 5 février 2003 ne produisant ses effets, comme le pré-
voient ses termes et l’article 41 du Statut de la Cour, que pour autant que
l'arrêt définitif n'a pas été rendu, les obligations des Etats-Unis à cet
égard sont, à compter de la date du présent arrêt, remplacées par celles
énoncées dans celui-ci. La Cour a écarté la conclusion du Mexique selon
laquelle, par voice de restitutio in iniegrum, les Etats-Unis sont tenus
d'annuler les verdicis de culpabilité rendus et les peines prononcées a
l'encontre de chacun des ressortissants mexicains visés dans les demandes
du Mexique (voir ci-dessus, paragraphes 115 à 125). Elle a estimé que, à
l'égard (entre autres) des trois personnes susmentionnées, les Etats-Unis
avaient violé l’alinéa 6) du paragraphe | de l’article 36 de la convention
de Vienne, ainsi que les alinéas a) et c) de ce même paragraphe; et que,
en outre, à l'égard de ces trois seules personnes, les Etats-Unis avaient
violé le paragraphe 2 de l’article 36 de ladite convention. Le réexamen et
la revision du verdict de culpabilité et de la peine requis par le para-
graphe 2 de l’article 36, qui constituent le remède approprié en cas de vio-
lation du paragraphe 1 de l’article 36, n’ont pas été effectués. La Cour
considère que, s'agissant des cas de ces trois personnes, 1] revient aux
Etats-Unis de trouver un remède approprié qui soit de la nature du réexa-
men et de la revision conformément aux critères indiqués aux para-
graphes 138 et suivants du présent arrêt.

& Ÿ x

153. Par ces motifs,
La Cour,
1} Par treize voix contre deux,

62
 

 

AVENA ET AUTRES (ARRÊT) 71

Rejette l'exception opposée par les Etats-Unis du Mexique 4 la recevabi-
lité des exceptions soulevées par les Etats-Unis d'Amérique à la compétence
de la Cour et à la recevabilité des demandes des Etats-Unis du Mexique;

pour: M. Shi, présidents M. Ranjeva, vice-président: MM. Guillaume,

Koroma, Vereshchetin, M™ Higgins, MM. Kocïjmans, Rezek, Al-
Khasawneh, Buergenthal, Elaraby, Owada, Tomka, juges;

cONTRE: M. Parra-Aranguren, juge; M. Sepülveda, juge ad hoc:

2) A Punanimité,

Rejette les quatre exceptions a la compétence de la Cour soulevées par
les Etats-Unis d’Amérique:

3) A Punanimité,
Rejette les cinq exceptions à la recevabilité des demandes des Etats-
Unis du Mexique soulevées par les Etats-Unis d’Amérique:

4) Par quatorze voix contre une,

Dit que, en n’informant pas sans retard, lors de leur détention, les cin-
quante et un ressortissants mexicains visés au point 1) du paragraphe 106
ci-dessus des droits qui sont les leurs en vertu de Palinéa 5) du para-
graphe 1 de l’article 36 de la convention de Vienne sur les relations
consulaires du 24 avril 1963, les Etats-Unis d’Amérique ont violé les
obligations leur incornbant en vertu dudit alinéa;

Pour: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,
Koroma, Vereshchetin, MTS Higgins, MM. Kooijmans, Rezek, Al-
Khasawneh, Buergenthal, Elaraby, Owada, Tomka, juges; M. Sepulveda,
juge ad hoc;

CoNTRE: M. Parra-Aranguren, juge;

5) Par quatorze voix contre une,

Dit que, en ne notifiant pas sans retard au poste consulaire mexicain
approprié la détention des quarante-neuf ressortissants mexicains visés
au point 2) du paragraphe 106 ci-dessus et en privant ainsi les Etats-Unis
du Mexique du droit de rendre en temps utile aux intéressés l’assistance
prévue par la convention, les Etats-Unis d'Amérique ont violé les obli-
gations leur incombant en vertu de l'alinéa &) du paragraphe 1 de lar-
ticle 36;

Pour: M. Shi, président; M. Ranjeva, vice-président, MM. Guillaume,
Koroma, Vereshchetin, M Higgins, MM. Kooijmans, Rezek, Al-
Khasawneh, Buergenthal, Elaraby, Owada, Tomka, juges; M. Sepulveda,
juge ad hoc;

CoNTRE: M. Parra-Aranguren, juge;

6} Par quatorze voix contre une,

Dit que, en ce qui concerne les quarante-neuf ressortissants mexicains
visés au point 3} du paragraphe 106 ci-dessus, les Etats-Unis d'Amérique
ont privé les Etats-Unis du Mexique du droit, en temps utile, de commu-
niquer avec ces ressortissants et de se rendre auprès d’eux lorsqu'ils sont

63

 
 

 

 

 

AVENA ET AUTRES (ARRÊT) 72

en détention, et ont de ce fait violé les obligations leur incombant en vertu
des alinéas a} et ¢) du paragraphe | de l'article 36 de la convention;
pour: M. Shi, président; M. Ranjeva, vice-président: MM. Guillaume,
Koroma, Vereshchetin, M Higgins, MM. Kooijmans, Rezek, Al-
Khasawneh, Buergenthal, Elaraby, Owada, Tomka, juges; M. Sepilveda,
juge ad hoc;
contre: M. Parra-Aranguren, juge;

7} Par quatorze voix contre une,

Dir que, en ce qui concerne les trente-quatre ressortissants mexicains
visés au point 4) du paragraphe 106 ci-dessus, les Etats-Unis d'Amérique
ont privé les Etats-Unis du Mexique du droit de pourvoir en temps utile
à la représentation en justice desdits ressortissants, et ont de ce fait violé
les obligations leur incombant en vertu de l'alinéa ¢) du paragraphe 1 de
Particle 36 de la convention:

Pour: M. Shi, président; M. Ranjeva, vice-président; MM. Guillaume,
Koroma, Vereshchetin, M°% Higgins, MM. Kooijmans, Rezek, Al-
Khasawneh, Buergenthal, Elaraby, Owada, Tomka, juges: M. Sepulveda,
juge ad hoc;

CONTRE: M. Parra-Aranguren, juge;

8) Par quatorze voix contre une,

Dif que, en ne permettant pas le réexamen et la revision, au regard des
droits définis dans la convention, du verdict de culpabilité rendu et de la
peine prononcée à l'encontre de M. César Roberto Fierro Reyna, M. Ro-
berto Moreno Ramos et M. Osvaldo Torres Aguilera, une fois qu'il
avait été établi que les intéressés étaient victimes des violations visées au
point 4) ci-dessus, les Etats-Unis d'Amérique ont violé les obligations
leur incombant en vertu du paragraphe 2 de l’articie 36 de la convention;

pour: M. Shi, président: M.* Ranjeva, vice-président; MM. Guillaume,

Koroma, Vereshchetin, M™* Higgins, MM. Kooijmans, Rezck, Al-
Khasawneh, Buergenthal, Elaraby, Owada, Tomka, juges; M, Sepulveda,
juge ad hoc:

CONTRE: M. Parra-Aranguren, juge;

9) Par quatorze voix contre une,

Dit que, pour fournir la réparation appropriée en l'espèce, les Etats-Unis
d'Amérique sont tenus d'assurer, par les moyens de leur choix, le réexamen
et la revision des verdicts de culpabilité rendus et des peines prononcées
contre les ressortissants mexicains visés aux points 4), 5), 6) et 7) ci-dessus,
en tenant compte à la fois de la violation des droits prévus par l'article 36
de la convention et des paragraphes 138 4 141 du présent arrêt;

pour: M. Shi, président; M. Ranjeva, vice-président: MM. Guillaume,

Koroma, Vereshchetin, M" Higgins, MM. Kooijmans, Rezek, Al-
Khasawneh, Bucrgenthal, Elaraby, Owada, Tomka, juges; M. Sepulveda,
juge ad hoc;

CONTRE: M. Parra-Aranguren, juge;

 
 

 

AVENA ET AUTRES (ARRÊT) 73

10) A l'unanimité,

Prend acte de l'engagement pris par les Etats-Unis d’Amérique d’assu-
rer la mise en ceuvre des mesures spécifiques adoptées en exécution de
leurs obligations en vertu de l’alinéa 6) du paragraphe 1 de Particle 36 de
la convention de Vienne; et dit que cet engagement doit étre considéré
comme satisfaisant à la demande des Etats-Unis du Mexique visant à
obtenir des garanties et assurances de non-répétition ;

11) À l'unanimité,

Dit que, si des ressortissants mexicains devaient néanmoins être
condamnés à une peine sévère sans que les droits qu'ils tiennent de l’ali-
néa à) du paragraphe 1 de l’article 36 de la convention aient été respec-
tés, les Etats-Unis d'Amérique devront, en mettant en œuvre les moyens
de leur choix, assurer le réexamen et la revision du verdict de culpabilité
et de la peine, de façon à accorder tout le poids voulu à la violation des
droits prévus par la convention, en tenant compte des paragraphes 138
à 141 du présent arrêt.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le trente et un mars deux mille quatre, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement des Etats-Unis du Me-
xique et au Gouvernement des Etats-Unis d'Amérique.

Le président,
{Signé} Sur Jiuyong.
Le ereffier,
(Signé) Philippe COUVREUR,

M. le juge Sti, président, et M. le juge RANJEvVA, vice-président,
joignent des déclarations à l'arrêt; MM. les juges VERESHCHETIN,
PARRA-ARANGUREN et TOMKA et M. le juge ad hoc SEerPüLvEDA joignent
à Varrét les exposés de leur opinion individuelle.

{Paraphé} YS.
{ Paraphé} Ph.C.

65

 
